Exhibit 10.5

364-DAY CREDIT AGREEMENT

Dated as of April 1, 2002

Among

TEXTRON INC.,

THE BANKS LISTED HEREIN,

JPMORGAN CHASE BANK,

as Administrative Agent

AND

BANK OF AMERICA, N.A.

CITIBANK, N.A.

DEUTSCHE BANK AG NEW YORK BRANCH

and

UBS WARBURG LLC,

as Co-Syndication Agents

J.P. MORGAN SECURITIES INC.,

Arranger

 

 

TABLE OF CONTENTS

Article 1
Definitions and Accounting Terms

> > Section 1.01. Definitions     1
> > 
> > Section 1.02. Accounting Terms And Determinations     15
> > 
> > Section 1.03. Currency Equivalents     16

Article 2
Amounts and Terms of Commitments and Loans

> > Section 2.01. Commitments.     16
> > 
> > Section 2.02. Competitive Bid Loans     21
> > 
> > Section 2.03. Notice of Other Currencies     23
> > 
> > Section 2.04. Substitution of Euro for National Currency.     24
> > 
> > Section 2.05. Notices of Conversion/Continuation.     24
> > 
> > Section 2.06. Registry     25
> > 
> > Section 2.07. Pro Rata Borrowings     26
> > 
> > Section 2.08. Interest.     26
> > 
> > Section 2.09. Commissions And Fees.     29
> > 
> > Section 2.10. Reductions in Commitments; Repayments and Payments.     30
> > 
> > Section 2.11. Use of Proceeds     34
> > 
> > Section 2.12. Special Provisions Governing Eurocurrency Rate Loans and/or
> > Competitive Bid Loans     34
> > 
> > Section 2.13. Capital Requirements     41
> > 
> > Section 2.14. Regulation D Compensation     42

Article 3
Conditions To Loans

> > Section 3.01. Conditions To Initial Loans     42
> > 
> > Section 3.02. Conditions to All Loans     44
> > 
> > Section 3.03. Conditions To Loans To Subsidiary Borrowers.     45

Article 4
Representations and Warranties

> > Section 4.01. Organization, Powers And Good Standing.     46
> > 
> > Section 4.02. Authorization Of Borrowing, Etc..     46
> > 
> > Section 4.03. Financial Condition     47
> > 
> > Section 4.04. No Adverse Material Change     48
> > 
> > Section 4.05. Litigation     48
> > 
> > Section 4.06. Payment of Taxes     48
> > 
> > Section 4.07. Governmental Regulation     48
> > 
> > Section 4.08. Securities Activities     48
> > 
> > Section 4.09. ERISA Compliance.     48
> > 
> > Section 4.10. Certain Fees.     49

Article 5
Affirmative Covenants

> > Section 5.01. Financial Statements And Other Reports.     50
> > 
> > Section 5.02. Conduct Of Business And Corporate Existence     52
> > 
> > Section 5.03. Payment of Taxes     52
> > 
> > Section 5.04. Maintenance Of Properties; Insurance     52
> > 
> > Section 5.05. Inspection     53
> > 
> > Section 5.06. Compliancce With Laws     53

Article 6
Negative Covenants

> > Section 6.01. Merger     53
> > 
> > Section 6.02. Liens     54
> > 
> > Section 6.03. Financial Covenants.     55
> > 
> > Section 6.04. Existing Subordinated Debt     55
> > 
> > Section 6.05. Use of Proceeds     56

Article 7
Events Of Default

> > Section 7.01. Failure to Make Payments When Due     56
> > 
> > Section 7.02. Default in Other Agreements.     56
> > 
> > Section 7.03. Breach of Certain Covenants     56
> > 
> > Section 7.04. Breach of Warranty     57
> > 
> > Section 7.05. Other Defaults under Agreement     57
> > 
> > Section 7.06. Involuntary Bankruptcy; Appointment of Receiver, etc     57
> > 
> > Section 7.07. Voluntary Bankruptcy; Appointment of Receiver, etc     57
> > 
> > Section 7.08. Judgments And Attachments     58
> > 
> > Section 7.09. Dissolution     58
> > 
> > Section 7.10. ERISA Title IV Liabilities.     58
> > 
> > Section 7.11. Redenomination Upon Acceleration     59

Article 8
Agents

> > Section 8.01. Appointment     60
> > 
> > Section 8.02. Powers; General Immunity.     60
> > 
> > Section 8.03. Representations and Warranties; No Responsibility for
> > Appraisal of Creditworthiness     62
> > 
> > Section 8.04. Right to Indemnity     62
> > 
> > Section 8.05. Resignation by the Agents     62
> > 
> > Section 8.06. Successor Agents     63
> > 
> > Section 8.07. Co-Syndication Agents     63

Article 9
Guarantee

> > Section 9.01. Guarantee     63
> > 
> > Section 9.02. Obligation Not Affected by Certain Events     63
> > 
> > Section 9.03. Guarantee of Payment     64
> > 
> > Section 9.04. Obligation Not Subject to Limitation     64
> > 
> > Section 9.05. Order of Payment     65
> > 
> > Section 9.06. Waiver by the Company     66

Article 10
Miscellaneous

> > Section 10.01. Benefit Of Agreement.     66
> > 
> > Section 10.02. Expenses     68
> > 
> > Section 10.03. Indemnity     69
> > 
> > Section 10.04. Setoff     69
> > 
> > Section 10.05. Ratable Sharing     70
> > 
> > Section 10.06. Amendments And Waivers     71
> > 
> > Section 10.07. Independence of Covenants     71
> > 
> > Section 10.08. Notices     72
> > 
> > Section 10.09. Survival Of Warranties And Certain Agreements.     72
> > 
> > Section 10.10. Failure or Indulgence Not Waiver; Remedies Cumulative     72
> > 
> > Section 10.11. Severability     72
> > 
> > Section 10.12. Obligations Several; Independent Nature of Banks'
> > Rights     73
> > 
> > Section 10.13. Headings     73
> > 
> > Section 10.14 Section 10.14. Applicable Law, Consent To Jurisdiction.     73
> > 
> > Section 10.15 Section 10.15. Successors and Assigns     73
> > 
> > Section 10.16 Section 10.16     74
> > 
> > Section 10.17 Section 10.17. Judgment Currency     74

 

 

EXHIBITS

Pricing Schedule

Exhibit A         -         Form of Note

Exhibit B         -         Form of Opinion of Nancy K. Cassidy, Esq

                             Senior Associate General Counsel of the Company

Exhibit C         -         Form of Opinion of Davis Polk & Wardwell

Exhibit D-1     -     Form of Notice of Syndicated Borrowing

Exhibit D-2     -     Form of Notice of Competitive Bid Borrowing

Exhibit D-3     -     Form of Notice of Conversion/Continuation

Exhibit E         -         Form of Compliance Certificate

Exhibit F         -         Form of Transfer Supplement

Exhibit G        -         Form of Loan Assumption Agreement

Exhibit H        -         Form of Extension Agreement

364-DAY CREDIT AGREEMENT

364-DAY CREDIT AGREEMENT, dated as of April 1, 2002, among TEXTRON INC., a
Delaware corporation (together with its successors, the "Company"), the BANKS
signatory hereto (each a "Bank" and collectively the "Banks"), JPMORGAN CHASE
BANK, as Administrative Agent for the Banks (together with its successors in
such capacity, the "Administrative Agent") and BANK OF AMERICA, N.A., CITIBANK,
N.A., DEUTSCHE BANK AG NEW YORK BRANCH and UBS WARBURG LLC, as Co-Syndication
Agents for the Banks (together with their successors in such capacity, the
"Co-Syndication Agents").

W

I T N E S S E T H



WHEREAS, the Company owns directly or indirectly all of the outstanding shares
of capital stock of each of the Subsidiary Borrowers;

WHEREAS, the Company desires that the Banks extend certain credit facilities to
the Company and the Subsidiary Borrowers for the purposes set forth in Section
2.11; and

WHEREAS, each Bank is willing to extend its commitment to make loans to the
Company and the Subsidiary Borrowers for such purposes on the terms and subject
to the conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Company, the Banks and the Agents agree as
follows:

Article 1
Definitions and Accounting Terms

Section 1.01     . Definitions. As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:

" Absolute Rate" has the meaning set forth in Section 2.02(c).

"Absolute Rate Auction" means a solicitation of offers to make Competitive Bid
Loans setting forth Absolute Rates.

"Account" means:

(a) with respect to a Borrower, the account specified in the Notice of Borrowing
or Notice of Competitive Bid Borrowing which, for Dollars, shall be with an
institution located in New York City, and, for any Alternative Currency, shall
be with an institution located in the same country as the Account of the
Administrative Agent for the requested currency; and

(b)     with respect to the Administrative Agent or any Bank, (i)      for
Dollars, the account maintained at its New York Office (in the case of the
Administrative Agent) or at its Applicable Lending Office for Base Rate Loans
(in the case of any Bank) and (ii) for any Alternative Currency, an account with
an institution located in the country whose currency is the relevant Alternative
Currency or such other country as is mutually agreed to by the applicable
Borrower and the Administrative Agent, the applicable Borrower and such Bank, or
such Bank and the Administrative Agent, as the case may be, as shall have been
notified by the Administrative Agent to the Banks, by such Bank to the
applicable Borrower, or by such Bank to the Administrative Agent, as the case
may be, by not less than four (4) Business Days' notice.

"Administrative Agent" has the meaning assigned to that term in the introduction
to this Agreement.

"Administrative Questionnaire" means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent,
completed by such Bank and returned to the Administrative Agent (with a copy to
the Company).

"Affected Bank" means any Bank affected by any of the events described in
Section 2.12(b) or 2.12(c) hereof.

"Affiliate" means, with respect to any Person, any Person or group of Persons
acting in concert in respect of the Person in question that, directly or
indirectly, controls or is controlled by or is under common control with such
Person. For the purposes of this definition, "control" (including, with
correlative meanings, the terms "controlled by" and "under common control
with"), as used with respect to any Person or group of Persons acting in
concert, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.

"Agent" means any of the Administrative Agent and the Co-Syndication Agents, and
"Agents" means any two or more of them.

"Agent's Other Currency Notice" has the meaning specified in Section 2.03 of
this Agreement.

"Alternative Currency" or "Alternative Currencies" means, with respect to any
Loan,

(a)     British Pounds Sterling, Canadian Dollars and Euros, and

(b)     any other lawful currency that is freely transferable and freely
convertible into Dollars and that has been approved by each Bank in accordance
with Section 2.03 of this Agreement.

"Agreement" means this 364-Day Credit Agreement, as the same may at any time be
amended, amended and restated, supplemented or otherwise modified in accordance
with the terms hereof.

"Applicable Lending Office" means, for any Bank with respect to its Loans of any
particular type and/or any particular currency, the office, branch or affiliate
of such Bank specified as the booking office therefor in such Bank's
Administrative Questionnaire, or such other office, branch or affiliate of such
Bank as such Bank may specify from time to time for such purpose by notice to
the Company and the Administrative Agent.

"Bank" and "Banks" have the respective meanings assigned to those terms in the
introduction to this Agreement and its or their successors and permitted
assigns.

"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as from time to time amended and any successor statutes.

"Base Rate" means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Rate in effect on
such day plus 2 of 1%.

"Base Rate Loans" are Syndicated Loans whose interest rate is based on Base
Rate.

"Bid Margin" has the meaning set forth in Section 2.02(c).

"Board" means the Board of Governors of the Federal Reserve System.

"Borrower" means each of the Company and each Subsidiary Borrower.

"Borrowing" means a borrowing of Loans hereunder.

"BP LIBOR" means, with respect to any Interest Rate Determination Date for any
Loans denominated in British Pounds Sterling, an interest rate per annum equal
to the rate that is set forth on page 3750 of the Dow Jones Telerate Service (or
any page that may replace such page from time to time) as of 11:00 A.M. (London
time) on such Interest Rate Determination Date for British Pound Sterling
deposits comparable in amount to the aggregate principal amount of such British
Pounds Sterling denominated Loans and having a tenor equal to the duration of
the applicable Interest Period.

"British Pound Sterling", "British Pounds Sterling" and the sign "," mean the
lawful currency of the United Kingdom.

"Business Day" means a day of the year

(a)     on which banks are not required or authorized by law to      close in
New York City;

(b)     if the applicable Business Day relates to any Eurocurrency      Loan or
Competitive Bid LIBOR Loan, on which each Bank carries on dealings in the London
interbank and foreign exchange markets; and

(c)     if the applicable Business Day relates to any Loan in a currency other
than Dollars, on which banks are not required or authorized to close in the city
of the jurisdiction of such currency where the major financial markets for such
jurisdiction are located and in the city of the jurisdiction of such currency
where the Administrative Agent's Account and the Borrower's Account are located.

"Canadian Dollar", "Canadian Dollars" and the sign "C$" mean the lawful currency
of Canada.

"C$ LIBOR" means, with respect to any Interest Rate Determination Date for any
Loans denominated in Canadian Dollars, an interest rate per annum equal to the
rate that is set forth on page 3740 of the Dow Jones Telerate Service (or any
page that may replace such page from time to time) as of 11:00 A.M. (London
time) on such Interest Rate Determination Date for Canadian Dollar deposits
comparable in amount to the aggregate principal amount of such Canadian Dollar
denominated Loans and having a tenor equal to the duration of the applicable
Interest Period.

"Capital Lease", as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

"Code" means the Internal Revenue Code of 1986, as from time to time amended.
Any reference to the Code shall include a reference to corresponding provisions
of any subsequent revenue law.

"Commitment" means, at any time any determination thereof is to be made, the
commitment (whether or not then utilized) of each Bank then in effect to extend
credit hereunder, which initially shall be for each Bank the amount specified on
the signature page hereto for such Bank.

"Company" has the meaning assigned to that term in the introduction to this
Agreement.

"Competitive Bid Absolute Rate Loan" means a Competitive Bid Loan made by a Bank
pursuant to Absolute Rate Auction.

"Competitive Bid Loan" means a Loan bearing interest at such rate and for such
interest period, and on such other terms not inconsistent with the terms of this
Agreement, as the applicable Borrower and the Bank making such Loan may mutually
agree and which Loan is requested pursuant to a Notice of Competitive Bid
Borrowing.

"Competitive Bid LIBOR Loan" means a Competitive Bid Loan made by a Bank
pursuant to a LIBOR Auction.

"Compliance Certificate" means a certificate substantially in the form annexed
hereto as Exhibit E delivered to the Banks by the Company pursuant to Section
5.01(b)(i)(B).

"Consolidated EBITDA" means, without duplication, for any consecutive four
fiscal quarter period, the sum of the amounts for such period of (i) the
Company's Consolidated Net Income, excluding therefrom (x) any extraordinary
items of gain or loss and (y) any charges related to plant closures,
restructurings or write-downs of goodwill which do not reflect a cash outlay in
the current period or any future period, plus (ii) the aggregate amount of cash
dividends actually received by the Company or any of its Subsidiaries in respect
of the capital stock of any Finance Company and payable out of the net income
for such period in which paid of any such Finance Company, plus (iii) the
aggregate amounts deducted in determining Consolidated Net Income for such
period in respect of (a) the provision for taxes based on income of the Company
and its Subsidiaries, (b) Consolidated Interest Expense and (c) depreciation and
amortization, all as determined on a consolidated basis for the Company and its
Subsidiaries in conformity with GAAP.

"Consolidated Interest Expense" means, for any consecutive four fiscal quarter
period, total interest expense (including that attributable to Capital Leases in
accordance with GAAP) of the Company and its Subsidiaries, all as determined on
a consolidated basis in conformity with GAAP, with respect to all outstanding
Indebtedness of the Company and its Subsidiaries.

"Consolidated Net Income" means, for any consecutive four fiscal quarter period,
the net income (or loss) of any Person (for purposes of this definition
"Parent") and its Subsidiaries on a consolidated basis for such period taken as
a single accounting period determined in conformity with GAAP; provided that
there shall be excluded the income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of Parent or is merged into or consolidated with
Parent or any of its Subsidiaries or that Person's assets are acquired by Parent
or any of its Subsidiaries.

"Consolidated Net Worth" means, as at any date of determination, the
stockholders' equity of the Company and its Subsidiaries on a consolidated basis
(but excluding the effects of the Company's accumulated other comprehensive
income/loss) calculated in conformity with GAAP.

"Contractual Obligation", as applied to any Person, means any provision of any
security issued by that Person or of any material indenture, mortgage, deed of
trust or other similar instrument of that Person under which Indebtedness is
outstanding or secured or by which that Person or any of its properties is bound
or to which that Person or any of its properties is subject.

"Co-Syndication Agents" has the meaning assigned to that term in the
introduction to this Agreement.

"Currency Equivalent" means, on any date of determination, (a) the equivalent in
Dollars of any amount of an Alternative Currency determined at the rate of
exchange quoted by the Administrative Agent in New York City, at 11:00 A.M. (New
York City time) on the date on which such equivalent is to be determined for the
spot purchase in the New York foreign exchange market for such amount of
Alternative Currency with Dollars, (b) the equivalent in any Alternative
Currency of any amount of any other Alternative Currency determined at the rate
of exchange quoted by the Administrative Agent in New York City, at 11:00 A.M.
(New York City time) on the date on which such equivalent is determined for the
spot purchase in the New York foreign exchange market for such amount for the
Alternative Currency with such other Alternative Currency, and (c) the
equivalent in any Alternative Currency of any amount of Dollars determined, at
the rate of exchange quoted by the Administrative Agent in New York City, at
11:00 A.M. (New York City time) on the date on which such equivalent is to be
determined for the spot purchase in the New York foreign exchange market for
such amount of Dollars with such Alternative Currency.

"Designation Date" means, with respect to any Subsidiary of the Company, the
date on which the Company designates such Subsidiary as a Subsidiary Borrower.

"Dollar", "Dollars" and the sign "$" mean the lawful currency of the United
States.

"Effective Date" has the meaning assigned to that term in Section 10.16 hereof.

"ERISA" means the Employee Retirement Income Security Act of 1974, as from time
to time amended, and any successor statute.

"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person, is under common
control as described in Section 414(c) of the Code or is a member of a
controlled group, as defined in Section 414(b) of the Code, which includes such
Person.

"Euro" means the single currency of the Participating Member States in the Third
Stage.

"Eurocurrency Margin" has the meaning specified in the Pricing Schedule.

"Eurocurrency Rate" means, for any Interest Rate Determination Date either (a)
(i) for Loans denominated in Dollars, US LIBOR; (ii) for Loans denominated in
British Pounds Sterling, BP LIBOR; (iii) for Loans denominated in Canadian
Dollars, C$ LIBOR, (iv) for Loans denominated in Euros, Euro LIBOR and (v) for
Loans denominated in any other Alternative Currency, an interest rate per annum
equal to the rate set forth on the applicable page of the Dow Jones Telerate
Service for such currency as of 11:00 A.M. (London time) on the second Business
Day prior to the first day of the applicable Interest Period for deposits in the
applicable currency comparable in amount to the then outstanding principal
amount of such loan denominated in the applicable currency and having a tenor
equal to the duration of the applicable Interest Period; or (b) if a rate cannot
be determined pursuant to clause (a) above, a rate per annum equal to the
arithmetic average (rounded upwards to the nearest 1/16 of 1%) of the offered
quotation, if any, to first class banks in the Eurocurrency market by each of
the Reference Banks for deposits in the applicable currency with maturities
comparable to the Interest Period for which such Eurocurrency Rate will apply as
of approximately 10:00 A.M. (New York time) two Business Days prior to the
commencement of such Interest Period. If any Reference Bank fails to provide its
offered quotation to the Administrative Agent, the Eurocurrency Rate shall be
determined on the basis of the offered quotation(s) by the other Reference
Bank(s).

"Eurocurrency Rate Loans" means Syndicated Loans or portions thereof during the
period in which such Loans bear interest at rates determined in accordance with
Section 2.08(a)(i)(A) hereof.

"Eurocurrency Reserve Percentage" means, for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
"Eurocurrency liabilities" (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurocurrency
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).

"Euro LIBOR" means, with respect to any Interest Rate Determination Date for any
Loans denominated in Euros, an interest rate per annum equal to the rate that is
set forth on page 3750 of the Dow Jones Telerate Service (or any other page that
may replace such page from time to time) as of 11:00 a.m. (London time) on such
Interest Rate Determination Date for Euro deposits comparable in amount to the
aggregate principal amount of such Euro denominated Loans and having a tenor
equal to the duration of the applicable Interest Period.

"Event of Default" has the meaning assigned to that term in Section 7 hereof.

"Exchange Act" means the Securities Exchange Act of 1934, as from time to time
amended, and any successor statutes.

"Existing Subordinated Debt" means the indebtedness of the Company outstanding
on the date of this Agreement pursuant to the Indenture dated as of May 1, 1985
with The Chase Manhattan Bank, N.A., as Trustee, as the same has been
supplemented by the First Supplemental Subordinated Indenture and as in effect
on the date of this Agreement.

"Facility Fee Rate" has the meaning specified in the Pricing Schedule.

"Federal Funds Rate" means on any one day the weighted average of the rate on
overnight Federal funds transactions with members of the Federal Reserve System
only arranged by Federal funds brokers as published as of such day by the
Federal Reserve Bank of New York, provided that if such day is not a Business
Day, the Federal Funds Rate shall be measured as of the immediately preceding
Business Day.

"Final Maturity Date"

means the Termination Date or, if the Company extends the Final Maturity Date
pursuant to Section 2.01(e), the first anniversary of the Termination Date or if
any such day is not a Business Day, the next preceding Business Day.



"Finance Company" means any subsidiary of the Company which is primarily engaged
in the business of a finance company.

"Funding Date" means the date of the funding of a Loan made pursuant to a Notice
of Borrowing but does not mean the date of any conversion or continuation of the
interest rate applicable to any Loan pursuant to a Notice of
Conversion/Continuation.

"GAAP" means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board as in effect from time to time.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

"Indebtedness", as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money of that Person, (ii) that portion of obligations
with respect to Capital Leases which is properly classified as a liability on a
balance sheet of that Person in conformity with GAAP, (iii) notes payable of
that Person and drafts accepted by that Person representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
of that Person owed for all or any part of the deferred purchase price of
property or services which purchase price is (a) due more than twelve months
from the date of incurrence of the obligation in respect thereof, or
(b) evidenced by a note or similar written instrument, (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person and (vi) any
guarantee of that Person, direct or indirect, of any indebtedness, note payable,
draft accepted, or obligation described in clauses (i)-(v) above of any other
Person.

"Initial Loans" means the initial Loans made under this Agreement.

"Interest Payment Date" means, (x) with respect to any Eurocurrency Rate Loan,
the last day of each Interest Period applicable to such Eurocurrency Rate Loan;
provided that in the case of each Interest Period of six months, "Interest
Payment Date" shall also include each Interest Period Anniversary Date (or if
such day is not a Business Day, then the next succeeding Business Day) for such
Interest Period and (y) in the case of any Base Rate Loan, the last Business Day
of each calendar quarter.

"Interest Period" means any interest period applicable to a Eurocurrency Rate
Loan or Competitive Bid Loan as determined pursuant to Section 2.08(b) hereof.

"Interest Period Anniversary Date" means, for each Interest Period applicable to
a Eurocurrency Rate Loan which is six months, the three-month anniversary of the
commencement of that Interest Period.

"Interest Rate Determination Date" means each date for calculating the
Eurocurrency Rate for purposes of determining the interest rate in respect of an
Interest Period. The Interest Rate Determination Date shall be the second
Business Day prior to the first day of the related Interest Period.

"JPMorgan Chase" means JPMorgan Chase Bank, and its successors.

"LIBOR Auction" means a solicitation of offers to make Competitive Bid Loans
setting forth Bid Margins.

"Lien" means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement to give any
security interest).

"Loans" means one or more of the Syndicated Loans, Competitive Bid Loans or any
combination thereof whether denominated in Dollars or an Alternative Currency.

"Margin Stock" has the meaning assigned to that term in Regulation U of the
Board as in effect from time to time.

"Material Adverse Effect" means a material adverse effect on the business,
operations, properties, assets or financial condition of the Company and its
Subsidiaries, taken as a whole.

"Multiemployer Plan" has the meaning assigned to that term in Section 4001(a)(3)
of ERISA.

"New York Office" means, for the Administrative Agent, the office in New York
City specified in or pursuant to Section 10.08.

"1998 Credit Agreement" has the meaning assigned to that term in Section
3.01(d).

"Notes" means the promissory notes of the Borrowers issued pursuant to Section
2.06(b) hereof in substantially the form of Exhibit A hereto.

"Notice of Borrowing" means any Notice of Syndicated Borrowing, Notice of
Competitive Bid Borrowing or any combination thereof.

"Notice of Competitive Bid Borrowing" has the meaning assigned to that term in
Section 2.02(b) hereof and shall be substantially in the form of Exhibit D-2
hereof.

"Notice of Conversion/Continuation" means any notice delivered pursuant to
Section 2.05(a) hereof and shall be substantially in the form of Exhibit D-3
hereto.

"Notice of Syndicated Borrowing" has the meaning assigned to that term in
Section 2.01(b) hereof and shall be substantially in the form of Exhibit D-1
hereto.

"Officer's Certificate" means, as applied to any corporation, a certificate
executed on behalf of such corporation by its Chairman of the Board (if an
officer), its President, any Vice President of such corporation, its Chief
Financial Officer, its Treasurer or any Assistant Treasurer of such corporation.

"Other Currency Notice" has the meaning specified in Section 2.03.

"Other Currency Obligation" has the meaning specified in Section 7.11.

"Participating Member States" means those members of the European Union from
time to time which adopt a single, shared currency in the Third Stage.

"PBGC" means the Pension Benefit Guaranty Corporation created by Section 4002(a)
of ERISA or any successor thereto.

"Pension Plan" means any plan (other than a Multi-employer Plan) described in
Section 4021(a) of ERISA and not excluded pursuant to Section 4021(b) thereof,
which may be, is or has been established or maintained, or to which
contributions may be, are or have been made by the Company or any of its ERISA
Affiliates or as to which the Company would be considered as a "contributing
sponsor" for purposes of Title IV of ERISA at any relevant time.

"Permitted Encumbrances" means:

(i)     Liens for taxes, assessments or governmental charges or claims the
payment of which is not at the time required by Section 5.03;

(ii)     Statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other liens imposed by law incurred in the ordinary
course of business for sums not yet delinquent or being contested in good faith,
if such reserve or other appropriate provision, if any, as shall be required by
generally accepted accounting principles then in effect, shall have been made
therefor;

(iii)     Liens (other than any Lien imposed by ERISA) incurred or deposits made
in the ordinary course of business in connection with workers' compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money);

(iv)     Any attachment or judgment Lien individually or in the aggregate not in
excess of $50,000,000 unless the judgment it secures shall, within 30 days after
the entry thereof, not have been discharged or execution thereof stayed pending
appeal, or shall not have been discharged within 30 days after the expiration of
any such stay;

(v)     Leases or subleases granted to others not interfering in any material
respect with the business of the Company or any of its Subsidiaries;

(vi)     Easements, rights-of-way, restrictions, minor defects or irregularities
in title and other similar charges or encumbrances not interfering in any
material respect with the ordinary conduct of the business of the Company or any
of its Subsidiaries;

(vii)     Any interest or title of a lessor under any lease;

(viii)     Liens arising from UCC financing statements regarding leases; and

(ix)     Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods incurred in the ordinary course of business.

"Person" means and includes natural persons, corporations, limited partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and any Governmental Authority.

"Potential Event of Default" means a condition or event which, after notice or
lapse of time or both, would constitute an Event of Default if that condition or
event were not cured or removed within any applicable grace or cure period.

"Pricing Schedule" means the Pricing Schedule attached hereto.

"Prime Rate" shall mean the rate which JPMorgan Chase announces from time to
time as its prime rate, as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. JPMorgan Chase may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.

"Pro Rata Share or pro rata Share" means, when used with reference to any Bank
and any described aggregate or total amount, the percentage designated as such
Bank's Pro Rata Share set forth under the name of such Bank on the applicable
signature page of this Agreement, as such pro rata Share may be adjusted
pursuant to the terms of this Agreement.

"Redenominate", "Redenomination" and "Redenominated" each refers to
redenomination of any Loan in an Alternative Currency into Dollars or any other
Alternative Currency pursuant to Sections 2.12(m) and 7.11.

"Reference Banks" means JPMorgan Chase, Bank of America, N.A., Citibank, N.A.,
Deutsche Bank AG New York Branch and UBS Warburg LLC.

"Regulation D" means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

"Reportable Event" means a "reportable event" described in Section 4043(b) of
ERISA or in the regulations thereunder notice of which to PBGC is required
within 30 days after the occurrence thereof, or receipt of a notice of
withdrawal liability with respect to a Multiemployer Plan pursuant to Section
4204 of ERISA.

"Required Banks" means, as at any time any determination thereof is to be made,
the Banks holding at least 51% of the aggregate Commitments of all the Banks or,
if no Commitments are in effect, 51% of Loans outstanding.

"Restricted Subsidiary" means each Subsidiary (or a group of Subsidiaries that
would constitute a Restricted Subsidiary if consolidated and which are engaged
in the same or related lines of business) of the Company now existing or
hereafter acquired or formed by the Company which (x) for the most recent fiscal
year of the Company, accounted for more than 5% of the consolidated revenues of
the Company and its Subsidiaries, or (y) as at the end of such fiscal year, was
the owner of more than 5% of the consolidated assets of the Company and its
Subsidiaries. For purposes of this definition, the proviso to the definition of
Subsidiary shall not be applicable.

"Securities Act" means the Securities Act of 1933, as from time to time amended,
and any successor statutes.

"Specified Currency" has the meaning specified in Section 10.17 of this
Agreement.

"Subsidiary" means, in respect to any Person, any corporation, association or
other business entity of which more than 50% of the total voting power of shares
of stock entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof is at the time owned
or controlled, directly or indirectly, by such Person or one or more of the
other Subsidiaries of such Person or a combination thereof; provided, however,
that no Finance Company or any Subsidiary of any Finance Company shall be
treated as a Subsidiary of the Company.

"Subsidiary Borrower" means any Subsidiary of the Company designated as such in
writing by the Company; provided that such Subsidiary shall enter into a Loan
Assumption Agreement in the form annexed hereto as Exhibit G appropriately
completed and that no Loan shall be made to such Subsidiary until Section 3.03
has been complied with as to such Subsidiary.

"Syndicated Loan" means a Loan which is made as part of a Borrowing, is made
collectively by the Banks based on each Bank's Pro Rata Share of such Loan, is
made as either a Base Rate Loan or a Eurocurrency Rate Loan and is requested
pursuant to a Notice of Syndicated Borrowing.

"Termination Date" means March 31, 2003, or such later date to which the
Termination Date may be extended pursuant to Section 2.01(d), or if any such day
is not a Business Day, the next preceding Business Day.

"Termination Event" means (i) a Reportable Event with respect to any Pension
Plan, or (ii) the withdrawal of the Company or any of its ERISA Affiliates from
a Pension Plan during a plan year in which it was a "substantial employer" as
defined in Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of
intent to terminate a Pension Plan (including any such notice with respect to a
Pension Plan amendment referred to in Section 4041(e) of ERISA), or (iv) the
institution of proceedings to terminate a Pension Plan by the PBGC, or (v) any
other event or condition which, to the best knowledge of the Company, would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan.

"Textron Affiliate," as applied to the Company, means any Person or Persons
directly or indirectly controlling the Company. For purposes of this definition,
controlling, as applied to the Company, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of the Company, whether through the ownership of voting securities or
by contract or otherwise. Neither any Bank nor any parent of any Bank nor any
Subsidiary of any such Bank or parent shall be treated as a Textron Affiliate.

"Textron Affiliate Amount" means, as at any date of determination, the then
aggregate outstanding amount of all loans and/or advances to any Textron
Affiliate from the Company or any Subsidiary of the Company (without giving
effect to the proviso to the definition of Subsidiary).

"Third Stage" means the third stage of European economic and monetary union
pursuant to the Treaty on European Union.

"Total Commitment" means, as at any date of determination, the aggregate
Commitments of all Banks then in effect (as such Commitments may be reduced from
time to time pursuant to Section 2.10(a) hereof). The original amount of the
Total Commitment is $500,000,000.

"2001 Credit Agreement" has the meaning assigned to that term in Section
3.01(e).

"Type" means, in respect of any Syndicated Loan, any type of Syndicated Loan,
i.e., either a Base Rate Loan or a Eurocurrency Rate Loan.

"US LIBOR" means, with respect to any Interest Rate Determination Date for any
Loans denominated in Dollars, an interest rate per annum equal to the rate that
is set forth on page 3750 of the Dow Jones Telerate Service (or any other page
that may replace such page from time to time) as of 11:00 A.M. (London time) on
such Interest Rate Determination Date for Dollar deposits comparable in amount
to the aggregate principal amount of such Dollar denominated Loans and having a
tenor equal to the duration of the applicable Interest Period.

Section 1.02. Accounting Terms And Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP, applied on a
basis consistent (except for changes concurred in by the Company's independent
public accountants) with the most recent audited consolidated financial
statements of the Company and its Consolidated Subsidiaries delivered to the
Banks; provided that, if the Company notifies the Administrative Agent that the
Company wishes to amend any covenant in Article 6 to eliminate the effect of any
change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Company that the Required Banks wish to amend Article 6 for such
purpose), then the Company's compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Company and the Required Banks; provided
further that the implementation of Statement of Financial Accounting Standards
No. 142 shall not be deemed a change in GAAP for purposes of the preceding
proviso.

Section 1.03. Currency Equivalents. For purposes of determining in any currency
any amount outstanding in another currency, the Currency Equivalent of such
second currency on the date of determination shall be used. If any reference to
any Loan or other amount herein would include amounts in Dollars and in one or
more Alternative Currencies or to an amount in Dollars that in fact is in one or
more Alternative Currencies, such reference (whether or not it expressly so
provides) shall be deemed to refer, to the extent it includes an amount in any
Alternative Currency, to the Currency Equivalent in Dollars of such amount at
the time of determination.

Article 2
Amounts and Terms of Commitments and Loans

Section 2.01     . Commitments.

(a) Loans. Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of each Borrower herein set forth, each
Bank hereby severally agrees to lend to the Borrowers from time to time during
the period from and including the Effective Date to but not including the
Termination Date its pro rata Share of the Total Commitment. Each Bank's
Commitment and the Total Commitment shall expire in full on the Termination
Date.

Amounts borrowed under this Section 2.01(a) may, subject to the limitations set
forth in this Agreement, be repaid and, up to but excluding the Termination
Date, be reborrowed. The Syndicated Loans and all other amounts owed hereunder
with respect to the Syndicated Loans shall be paid in full no later than the
Final Maturity Date.

Borrowings on any Funding Date with respect to a Syndicated Loan under this
Section 2.01(a) shall be in Dollars, or in the requested Alternative Currency,
in an aggregate minimum amount of $10,000,000 (or the Currency Equivalent
thereof in any Alternative Currency) and integral multiples, in the case of
Loans denominated in Dollars, of $1,000,000 in excess of that amount and, in the
case of Loans denominated in an Alternative Currency, in integral multiples of
1,000,000 units or, in either case, if less, the unutilized amount of the Total
Commitment. Notwithstanding the foregoing, (i) no Syndicated Loan may be
borrowed by any Borrower if the aggregate principal amount of all Loans
outstanding hereunder denominated in Dollars together with the Currency
Equivalent in Dollars of all Loans denominated in Alternative Currencies, after
giving effect to the Loan so requested and all other Loans then requested which
have not yet been funded, shall exceed the Total Commitment then in effect and
(ii) no Syndicated Loan may be borrowed by any Borrower in an Alternative
Currency if the Currency Equivalent in Dollars of the aggregate principal amount
of all Syndicated Loans outstanding hereunder denominated in Alternative
Currencies, after giving effect to the Loan so requested and all other Loans
then requested which have not yet been funded, shall exceed $200,000,000.

For purposes of determining (A) whether the making of any Borrowing will cause
the outstanding aggregate principal amount of Loans denominated in Dollars
together with the Currency Equivalent in Dollars of all Loans denominated in
Alternative Currencies to exceed the Total Commitment or (B) whether the making
of any Loan in an Alternative Currency will cause the Currency Equivalent in
Dollars of the outstanding aggregate principal amount of Loans denominated in
Alternative Currencies to exceed $200,000,000, the Administrative Agent will
make such determinations three (3) Business Days in advance of a proposed
Borrowing consisting of Eurocurrency Rate Loans and/or Competitive Bid LIBOR
Loans and one (1) Business Day in advance of a proposed Borrowing consisting of
Base Rate Loans and/or Competitive Bid Absolute Rate Loans calculating the
Currency Equivalent of any Loan denominated in an Alternative Currency for
purposes of such a determination at the rate of exchange in effect on such date.

(b) Notice of Syndicated Borrowing. Subject to Section 2.01(a), whenever any
Borrower desires to borrow under this Section 2.01, it shall deliver to the
Administrative Agent a Notice of Syndicated Borrowing (which may be telephonic,
confirmed promptly in writing) no later than 10:30 A.M. (New York time) (x) in
the case of a Base Rate Loan, on the proposed Funding Date, (y) in the case of a
Eurocurrency Rate Loan denominated in Dollars, three Business Days in advance of
the proposed Funding Date and (z) in the case of a Eurocurrency Rate Loan
denominated in an Alternative Currency, four Business Days in advance of the
proposed Funding Date. The Notice of Syndicated Borrowing shall specify (i) the
proposed Funding Date (which shall be a Business Day), (ii) the amount of the
proposed Loans, (iii) whether such Loans are to consist of Base Rate Loans or
Eurocurrency Rate Loans or a combination thereof and the amounts thereof, (iv)
the currency of such Loans, (v)  the Account of the Borrower for such Loans,
(vi) the Interest Period(s) therefor and (vii) the aggregate principal amount of
Loans outstanding in Dollars and in each Alternative Currency, after giving
effect to the proposed Loan and all other Loans then requested which have not
yet been funded.

Neither the Administrative Agent nor any Bank shall incur any liability to any
Borrower in acting upon any telephonic notice referred to above which the
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to borrow on behalf of such
Borrower or for otherwise acting in good faith under this Section 2.01(b) and,
upon funding of Syndicated Loans by the Banks in accordance with this Agreement
pursuant to any telephonic notice, such Borrower shall have borrowed such Loans
hereunder.

Except as provided in Sections 2.01(c) and 2.12(d), a Notice of Syndicated
Borrowing for a Eurocurrency Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and the applicable Borrower shall be bound to make a borrowing in accordance
therewith.

(c) Disbursement of Funds. Promptly after receipt of a Notice of Syndicated
Borrowing pursuant to Section 2.01(b) (or telephonic notice in lieu thereof)
with respect to a Syndicated Loan, the Administrative Agent shall notify each
Bank of the proposed borrowing. Each Bank shall make its pro rata Share of the
amount of such Loans available to the Administrative Agent in the applicable
currency by causing funds in such amount to be credited to the Account of the
Administrative Agent in same day funds (or, in the case of any Alternative
Currency, in such funds as may then be customary for the settlement of
international transactions in such Alternative Currency) not later than 12:00
Noon (local time in the city in which the Administrative Agent's Account is
located) on the Funding Date. Such Loans of a Bank shall be equal to such Bank's
pro rata Share of the aggregate amount of all such Loans requested by the
applicable Borrower pursuant to the applicable Notice of Syndicated Borrowing.
Upon satisfaction or waiver of the conditions precedent specified in
Section 3.01 (in the case of the Initial Loans) and Sections 3.02 and, if
applicable, 3.03 (in the case of all Loans) the Administrative Agent shall make
the proceeds of such Loans available to the applicable Borrower by causing an
amount of funds equal to the proceeds of all such Loans received by the
Administrative Agent to be credited to the Account of such Borrower in same day
funds (or, in the case of any Alternative Currency, in such funds as may then be
customary for the settlement of international transactions in such Alternative
Currency).

In the case of a proposed Borrowing consisting of Eurocurrency Rate Loans in an
Alternative Currency, each Bank shall be obligated (subject to the satisfaction
of all conditions precedent as specified in Article 3 of this Agreement) to make
its Eurocurrency Rate Loan in the requested Alternative Currency unless such
Bank shall deliver to the Administrative Agent not later than 11:00 A.M. (New
York City time) on the third Business Day before the requested date of such
Borrowing a notice that it is unable to fund its pro rata Share of such
Borrowing in such currency, which notice shall be notified immediately by the
Administrative Agent to the requesting Borrower. If any Bank shall have so
provided to the Administrative Agent such notice, the Administrative Agent shall
promptly notify the requesting Borrower and each Bank that a Bank has provided
such notice, whereupon such Borrower may, by notice to the Administrative Agent
not later than 2:00 P.M. (New York City time) on the third Business Day before
the requested date of such Eurocurrency Rate Loan, withdraw the Notice of
Borrowing relating to such Borrowing. If the requesting Borrower does so
withdraw such Notice of Borrowing, the Borrowing requested in such Notice of
Borrowing shall not occur and the Administrative Agent shall promptly so notify
each Bank. If the requesting Borrower does not so withdraw such Notice of
Borrowing, the Administrative Agent shall promptly so notify each Bank and such
Notice of Borrowing shall be deemed to be a Notice of Borrowing which requests a
Eurocurrency Rate Loan denominated in Dollars in an aggregate amount equal to
the Currency Equivalent in Dollars of the amount of such Alternative Currency
specified in such Notice of Borrowing; and in such notice by the Administrative
Agent to each Bank the Administrative Agent shall state such aggregate amount of
Dollars and such Bank's pro rata Share of such Eurocurrency Rate Loan.

Except as set forth in the immediately preceding paragraph, unless the
Administrative Agent shall have been notified by any Bank (which notice may be
telephonic, confirmed promptly in writing) prior to any Funding Date in respect
of any Syndicated Loan that such Bank does not intend to make available to the
Administrative Agent such pro rata Share of such Loan on such Funding Date, the
Administrative Agent may assume that such Bank has made such amount available to
the Administrative Agent on such Funding Date and the Administrative Agent in
its sole discretion may, but shall not be obligated to, make available to the
applicable Borrower a corresponding amount on such Funding Date. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Bank, the Administrative Agent shall be entitled to recover such
corresponding amount on prompt demand from such Bank together with interest
thereon, for each day from such Funding Date until the date such amount is paid
to the Administrative Agent at the customary rate set by the Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Bank does not pay such corresponding amount
forthwith upon the Administrative Agent's demand therefor, the Administrative
Agent shall promptly notify the applicable Borrower and such Borrower shall
immediately pay such corresponding amount to the Administrative Agent. Nothing
in this Section 2.01(c) shall be deemed to relieve any Bank from its obligation
to fulfill its Commitment hereunder or to prejudice any rights which such
Borrower may have against any Bank as a result of any default by such Bank
hereunder.

(d) Extension of Commitments. The Commitments may be extended, if at the time no
Potential Event of Default or Event of Default has occurred and is continuing,
in the manner and amount set forth in this Section 2.01(d), for a period of 364
days measured from the Termination Date then in effect. If the Company wishes to
request an extension of each Bank's Commitment, it shall give notice to that
effect to the Administrative Agent not less than 45 days and not more than 55
days prior to the Termination Date then in effect, whereupon the Administrative
Agent shall promptly notify each of the Banks of such request. Each Bank will
use its best efforts to respond to such request, whether affirmatively or
negatively, as it may elect in its sole discretion, within 30 days of such
request to the Administrative Agent, but in any event no earlier than 30 days
prior to the Termination Date then in effect. If any Bank shall not have
responded affirmatively within such 30-day period, such Bank shall be deemed to
have rejected the Company's proposal to extend its Commitment, and only the
Commitments of those Banks which have responded affirmatively shall be extended,
subject to receipt by the Administrative Agent of counterparts of an Extension
Agreement in substantially the form of Exhibit H hereto (the "Extension
Agreement") duly completed and signed by the Company, the Administrative Agent
and all of the Banks which have responded affirmatively. No extension of the
Commitments pursuant to this Section 2.01(d) shall be legally binding on any
party hereto unless and until such Extension Agreement is so executed and
delivered by Banks having at least 662/3% of the aggregate amount of the
Commitments.

> > (ii) If any Bank rejects, or is deemed to have rejected, the Borrower's
> > proposal to extend its Commitment, (A) this Agreement shall terminate on the
> > Termination Date with respect to such Bank, (B) the Borrower shall pay to
> > such Bank on the Termination Date any amounts due and payable to such Bank
> > on such date and (C) the Borrower may, if it so elects, designate a Person
> > not theretofore a Bank and acceptable to the Administrative Agent to become
> > a Bank, or agree with an existing Bank that such Bank's Commitment shall be
> > increased, provided that the aggregate amount of the Commitments following
> > any designation or agreement may not exceed the aggregate amount of the
> > Commitments on the date hereof. Upon execution and delivery by the Borrower
> > and such replacement Bank or other Person of an instrument of assumption in
> > form and amount satisfactory to the Administrative Agent and execution and
> > delivery of the Extension Agreement pursuant to Section 2.01(d)(i), such
> > existing Bank shall have a Commitment as therein set forth or such other
> > Person shall become a Bank with a Commitment as therein set forth and all
> > the rights and obligations of a Bank with such a Commitment hereunder.
> > 
> > (ii) The Administrative Agent shall promptly notify the Banks of the
> > effectiveness of each extension of the Commitments pursuant to this Section
> > 2.01(d).

(e) Extension of Final Maturity Date. The Final Maturity Date may be extended,
at the option of the Company, exercisable by notice as set forth below, to the
date which is the first anniversary of the Termination Date then in effect (or,
if such date is not a Business Day, the next preceding Business Day), so long as
no Event of Default or Potential Event of Default has occurred and is continuing
and the representations and warranties contained herein shall be true, correct
and complete in all material respects (A) on the date such notice is given and
(B) on the Termination Date then in effect. If the Company wishes to exercise
this option, it shall give notice to such effect to the Administrative Agent not
less than 45 days prior to the Termination Date then in effect, and assuming
satisfaction of the applicable conditions specified above (and such notice shall
constitute a representation and warranty by the Company to the effect such
conditions are satisfied), the Final Maturity Date shall be so extended
automatically and without further action by any party hereto effective upon
receipt by the Administrative Agent of such notice. The Administrative Agent
will promptly notify the Banks of any such notice received by it.

> > (ii) The Company may concurrently request an extension of the Commitments
> > pursuant to Section 2.01(d) and elect to extend the Final Maturity Date
> > pursuant to this Section 2.01(e); provided that (A) if the Commitments are
> > extended in whole or in part pursuant to Section 2.01(d), the Final Maturity
> > Date shall be extended to the then applicable Termination Date with respect
> > to the Banks whose Commitments are extended, but shall not be extended with
> > respect to the Banks whose Commitments are not extended, and (B) the Company
> > shall again have the right pursuant to this Section 2.01(e) to extend the
> > Final Maturity Date to the first anniversary of such extended Termination
> > Date.

Section 2.02     . Competitive Bid Loans. Subject to and upon the terms and
conditions herein set forth, each Bank severally agrees that any Borrower may
incur a Competitive Bid Loan in Dollars or in an Alternative Currency pursuant
to a Notice of Competitive Bid Borrowing from time to time on and after the
Effective Date and prior to the date which is the Business Day preceding the
date which is 30 days prior to the Termination Date, provided that the aggregate
principal amount of all Loans outstanding hereunder denominated in Dollars
together with the Currency Equivalent in Dollars of all Loans denominated in
Alternative Currencies, after giving effect to the Loan so requested and all
other Loans then requested which have not yet been funded, will not exceed the
Total Commitment then in effect. The determination required by the immediately
preceding sentence shall be made by the Administrative Agent in accordance with
the last paragraph of Section 2.01(a). Within the foregoing limits and subject
to the conditions set forth in this Agreement, Competitive Bid Loans may be
repaid and reborrowed in accordance with the provisions hereof. Competitive Bid
Loans made on any Funding Date shall be in Dollars, or in the requested
Alternative Currency, in an aggregate minimum amount of $10,000,000 (or the
Currency Equivalent thereof in any Alternative Currency) and in integral
multiples in the case of Loans denominated in Dollars, of $1,000,000 in excess
of such amount and, in the case of Loans denominated in an Alternative Currency,
in integral multiples of 1,000,000 units.

(b) Whenever the Company or a Subsidiary Borrower desires to incur a Competitive
Bid Loan, it shall in the case of the Company, deliver to the Administrative
Agent and each Bank, and in the case of a Subsidiary Borrower, deliver to the
Company (which shall deliver to the Administrative Agent and each Bank), a
Notice of Competitive Bid Borrowing, such notice to specify in each case the
date of the proposed Competitive Bid Loan(s), the aggregate amount of the
proposed Competitive Bid Loan(s), the maturity date for repayment of each
Competitive Bid Loan to be made as part of such Competitive Bid Loans (each of
which maturity dates may not be later than the Business Day prior to the
Termination Date), the currency of the proposed Competitive Bid Loan(s) (which
shall be Dollars or, in the case of a LIBOR Auction, an Alternative Currency),
the Account of the Borrower for such Loan(s), the interest payment date or dates
relating thereto, whether the Competitive Bid Loan(s) are to be Competitive Bid
Absolute Rate Loans or Competitive Bid LIBOR Loans, the aggregate principal
amount of Loans outstanding in Dollars and in each Alternative Currency after
giving effect to the proposed Competitive Bid Loan(s) and all other Loans then
requested which have not yet been funded and any other terms to be applicable to
such Competitive Bid Loan(s). A Notice of Competitive Bid Borrowing must be
received no later than 11:00 A.M. (New York City time) on (i) the fifth Business
Day prior to the date of the Borrowing proposed therein, in the case of a LIBOR
Auction or (ii) the Business Day next preceding the date of Borrowing proposed
therein, in the case of an Absolute Rate Auction. No Notice of Competitive Bid
Borrowing shall be given earlier than three Business Days subsequent to the
making of the last Competitive Bid Loan.

(b) Each Bank shall, if, in its sole discretion, it elects to do so, irrevocably
offer to make one or more Competitive Bid Loans to the applicable Borrower as
part of such proposed Competitive Bid Loan(s) by notifying the Company, not
later than 2:00 P.M. (New York City time) on the fourth Business Day prior to
the proposed date of Borrowing, in the case of a LIBOR Auction and 10:00 A.M.
(New York City time) on the proposed date of Borrowing, in the case of an
Absolute Rate Auction (each such date being hereinafter referred to as a "Reply
Date"), of (i) the minimum amount and maximum amount of each Competitive Bid
Loan which such Bank would be willing to make as part of such proposed
Competitive Bid Loan(s) (which amounts may, subject to the provisions of
Section 2.02(a), exceed such Bank's Commitment); provided that the minimum
amount of any Bank's bid shall be at least $5,000,000 (or, in the case of a
Competitive Bid Loan denominated in an Alternative Currency, the Currency
Equivalent thereof in such Alternative Currency), (ii) in the case of a LIBOR
Auction, the margin above or below the applicable Eurocurrency Rate (the "Bid
Margin") offered for each such Competitive Bid Loan, expressed as a percentage
(specified to the nearest 1/10,000th of 1%) to be added to or subtracted from
such base rate and (iii) in the case of an Absolute Rate Auction, the rate of
interest per annum (specified to the nearest 1/10,000th of 1%) (the " Absolute
Rate") offered for each such Competitive Bid Loan. If any Bank shall not notify
the Company, before 2:00 P.M. or 10:00 a.m. (New York City time), as the case
may be, on the Reply Date of its offer of a Competitive Bid Loan, such Bank
shall be deemed not to be making an offer with respect to such Competitive Bid
Loan.

(d) The Company shall, in turn, before 11:00 A.M. (New York City time) on the
third Business Day prior to the proposed date of Borrowing, in the case of a
LIBOR Auction or the Reply Date, in the case of an Absolute Rate Auction either

> > > > (A) cancel such Competitive Bid Loan by giving the Administrative Agent
> > > > and each Bank notice to that effect (whereupon such Competitive Bid Loan
> > > > will not be made), or
> > > > 
> > > > (B) accept one or more of the offers made by any Bank or Banks pursuant
> > > > to Section 2.02(c), in its sole discretion, by giving notice to the
> > > > Administrative Agent and such Bank of the amount of each Competitive Bid
> > > > Loan (which amount shall be equal to or greater than the minimum amount,
> > > > and equal to or less than the maximum amount, notified to the Company by
> > > > such Bank or Banks for such Competitive Bid Loan pursuant to
> > > > Section 2.02(c)) to be made by such Bank as part of such Competitive Bid
> > > > Loan, and reject any remaining offers made by Banks pursuant to
> > > > Section 2.02(c) above by giving the Administrative Agent and such Bank
> > > > notice to that effect.

(e) On the Funding Date of each Competitive Bid Loan, each Bank required to
participate therein will make available its share of such Competitive Bid Loan
(as specified in Section 2.02(d)) by causing funds in such amount to be credited
to the Account of the Borrower in same day funds (or, in the case of any
Alternative Currency, in such funds as may then be customary for the settlement
of international transactions in such Alternative Currency) not later than 12:00
Noon (local time in the city in which the Borrower's Account is located).

(f) Each Competitive Bid Loan shall be payable on the maturity date specified in
the Notice of Competitive Bid Borrowing relating to such Competitive Bid Loan.

Section 2.03. Notice of Other Currencies. At any time, and from time to time,
any Borrower may request that a lawful currency, in addition to British Pounds
Sterling, Canadian Dollars and Euros, which is freely transferable and freely
convertible into Dollars be made an "Alternative Currency." Any such request
shall be made by such Borrower to the Administrative Agent and shall specify the
currency or currencies to be considered for addition to the list of Alternative
Currencies (each such request being an "Other Currency Notice"). Upon receipt of
an Other Currency Notice, the Administrative Agent shall give each Bank prompt
notice thereof by telecopier (the "Agent's Other Currency Notice"), which notice
shall be in no event later than one Business Day after receipt of such Other
Currency Notice. Within ten Business Days of receipt of the Agent's Other
Currency Notice, each Bank shall notify the Administrative Agent whether it
consents to the addition of such other currency or currencies to the list of
Alternative Currencies. If any Bank does not respond to an Agent's Other
Currency Notice, it shall be deemed not to have consented to any such addition.
At the end of such ten Business Day period, the Administrative Agent shall
notify the requesting Borrower and each Bank as to whether all the Banks have
consented to the proposed addition and, in the event that all of the Banks have
so consented, as to the applicable page on the Dow Jones Telerate Service from
which the Eurocurrency Rate for such currency shall be calculated. If all of the
Banks have so consented, such currency or currencies shall be considered an
"Alternative Currency" for purposes of this Agreement; otherwise, it or they
shall not. No Borrower shall request any Loan in any currency which is the
subject of an Other Currency Notice until such currency has been made an
Alternative Currency pursuant to this Section.

Section 2.04. Substitution of Euro for National Currency.

If any Alternative Currency is replaced by the Euro, unless otherwise agreed by
the Company, the Administrative Agent and the Banks, the Euro may be tendered in
satisfaction of any obligation denominated in such Alternative Currency at the
conversion rate specified in, or otherwise calculated in accordance with, the
regulations adopted by the Council of the European Union relating to the Euro.
No replacement of an Alternative Currency by the Euro shall discharge, excuse or
otherwise affect the performance of any obligation of the Borrower under this
Agreement.

Section 2.05. Notices of Conversion/Continuation.

(a) Subject to the provisions of Section 2.12 hereof, the applicable Borrower
shall have the option (i) to convert at any time all or any part of its
outstanding Base Rate Loans in an aggregate minimum amount of $10,000,000 and
integral multiples of $5,000,000 in excess of that amount, to Eurocurrency Rate
Loans denominated in Dollars and (ii) upon the expiration of any Interest Period
applicable to outstanding Eurocurrency Rate Loans, to continue all or any
portion of such Eurocurrency Rate Loans in an aggregate minimum amount of
$10,000,000 (or the Currency Equivalent thereof in any Alternative Currency) and
integral multiples of, in the case of Loans denominated in Dollars, $5,000,000
in excess of that amount and, in the case of Loans denominated in an Alternative
Currency, in integral multiples of 5,000,000 units as Eurocurrency Rate Loans.
The succeeding Interest Period(s) of such converted or continued Eurocurrency
Rate Loan shall commence on the date of conversion in the case of clause (i)
above and on the last day of the Interest Period of the Eurocurrency Rate Loans
to be continued in the case of clause (ii) above.

The applicable Borrower shall deliver a Notice of Conversion/ Continuation to
the Administrative Agent no later than 11:00 A.M. (New York City time) at least
three Business Days, in the case of a conversion into or continuation of
Eurocurrency Rate Loans denominated in Dollars and at least four Business Days,
in the case of a continuation of Eurocurrency Rate Loans denominated in an
Alternative Currency, in advance of the proposed conversion/continuation date. A
Notice of Conversion/Continuation shall specify (i) the proposed
conversion/continuation date (which shall be a Business Day), (ii) the amount of
the Syndicated Loan to be converted/continued, (iii) the nature of the proposed
conversion/continuation and (iv) the requested Interest Period.

Except as provided in Section 2.12(d) hereof, a Notice of
Conversion/Continuation for conversion to, or continuation of, a Eurocurrency
Rate Loan shall be irrevocable on or after the related Interest Rate
Determination Date, and the applicable Borrower shall be bound to convert or
continue in accordance therewith.

(b) Unless the applicable Borrower shall have given the Administrative Agent
(x) a timely Notice of Conversion/Continuation in accordance with the provisions
of Section 2.05(a) hereof with respect to Eurocurrency Rate Loans outstanding or
(y) written notice of such Borrower's intent to prepay Eurocurrency Rate Loans,
furnished not later than 11:00 A.M. (New York City time) on the fourth Business
Day prior to the last day of the Interest Period with respect to such
Eurocurrency Rate Loans, the applicable Borrower shall be deemed to have
requested that such Eurocurrency Rate Loans be continued for an additional
Interest Period of one month.

Section 2.06. Registry. (a)  The Administrative Agent shall maintain a register
(the "Register") on which it will record the Commitment of each Bank, each Loan
made by such Bank to each Borrower and each repayment of any Loan made by such
Bank. Any such recordation by the Administrative Agent on the Register shall
constitute prima facie evidence thereof, absent manifest error. Each Bank shall
record on its internal records (including computerized systems) the foregoing
information as to its own Commitment and Loans. Failure to make any such
recordation, or any error in such recordation, shall not affect each Borrower's
obligations hereunder in respect of the Loans made to such Borrower.

(b) Each Borrower hereby agrees that, upon the request of the Administration
Agent if so instructed by any Bank at any time, such Bank's Loans shall be
evidenced by a promissory note of such Borrower substantially in the form of
Exhibit A hereto (a "Note"). The Note issued to each Bank pursuant to this
Section 2.06(b) shall be payable to the order of such Bank, be payable in the
principal amount of the denominated currency of the outstanding Loans evidenced
thereby, provide that all Loans then outstanding shall be repaid on the date as
provided herein, bear interest as provided in the appropriate clause of Section
2.08 hereof, be entitled to the benefits of this Agreement, and have attached
thereto a schedule (a "Loans and Principal Payments Schedule") substantially in
the form of the Schedule to Exhibit A hereto. At the time of the making of each
Loan or principal payment in respect thereof, each Bank may, and is hereby
authorized to, make a notation on the Loans and Principal Payments Schedule of
the date and the amount of such Loan or payment, as the case may be.
Notwithstanding the foregoing, the failure to make a notation with respect to
the making of any Loan, shall not limit or otherwise affect the obligation of
the Borrower hereunder or under the applicable Note with respect to such Loan
and payments of principal by the Borrower shall not be affected by the failure
to make a notation thereof on the appropriate Loans and Principal Payments
Schedule.

Section 2.07. Pro Rata Borrowings. The Syndicated Loans comprising each
Borrowing under this Agreement shall be made by the Banks simultaneously and
each Bank's Syndicated Loan shall be equal to such Bank's pro rata Share of such
Borrowing. It is understood that no Bank shall be responsible for any default by
any other Bank in its obligation to make a Loan hereunder and that each Bank
shall be obligated to make the Loans provided to be made by it hereunder subject
to the terms hereof, regardless of the failure of any other Bank to fulfill its
commitment to make Loans hereunder. If, as a result of an error in the
determination of any Bank's pro rata Share of a Borrowing with respect to a
Syndicated Loan, a Bank makes a Syndicated Loan in excess of its pro rata Share
(an "Erroneous Loan") the applicable Borrower shall, upon the request of the
Administrative Agent, repay a portion of such Syndicated Loan equal to such
excess or, within two days of receiving written notice of such error, correct
such error by effecting a Borrowing of Syndicated Loans having a comparable
maturity to the then remaining maturity of the Erroneous Loan (a "Correcting
Loan") and allocating the Correcting Loan among the Banks such that, after such
allocation, the sum of the principal amounts of the Erroneous Loan and the
Correcting Loan held by each Bank shall represent such Bank's pro rata Share of
the sum of the aggregate principal amounts of the Erroneous Loans and the
Correcting Loans held by all Banks; provided, however, that the Borrower may not
incur Correcting Loans if, after giving effect to such Correcting Loans, the
outstanding Syndicated Loans of any Bank shall exceed such Bank's Commitment or
if the aggregate principal amount of all Loans outstanding would exceed the
Total Commitment then in effect. Borrowings of Correcting Loans shall be subject
to all of the terms and conditions of Borrowings hereunder.

Section 2.08     . Interest.

(a) Rate of Interest on Loans

> > (i) Each Borrower agrees to pay interest in respect of the unpaid principal
> > amount of each Syndicated Loan made to it from and including the date made
> > to but not including the date repaid.
> > 
> > > > (A) Each Eurocurrency Rate Loan shall bear interest on the unpaid
> > > > principal amount thereof for the applicable Interest Period at an
> > > > interest rate per annum equal to the sum of the Eurocurrency Margin plus
> > > > the applicable Eurocurrency Rate.
> > > > 
> > > > (B) Each Base Rate Loan shall bear interest on the unpaid principal
> > > > thereof at an interest rate per annum equal to the applicable Base Rate.
> > 
> > (ii) Each Borrower agrees to pay interest in respect of the unpaid principal
> > amount of each Competitive Bid Loan made to it from and including the date
> > made to but not including the date repaid.
> > 
> > > > (A) Each Competitive Bid LIBOR Loan shall bear interest on the
> > > > outstanding principal amount thereof, for the Interest Period applicable
> > > > thereto, at a rate per annum equal to the sum of the Eurocurrency Rate
> > > > for such Interest Period plus (or minus) the Bid Margin quoted by the
> > > > Bank making such Loan in accordance with Section 2.02(b).
> > > > 
> > > > (B) Each Competitive Bid Absolute Rate Loan shall bear interest on the
> > > > outstanding principal amount thereof, for the Interest Period applicable
> > > > thereto, at a rate per annum equal to the Absolute Rate quoted by the
> > > > Bank making such Loan in accordance with Section 2.02(b).

The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder in accordance with Section 2.12(a). The Administrative Agent
shall give prompt notice to the applicable Borrower and Banks of each rate of
interest so determined, and its determination thereof shall be conclusive in the
absence of manifest error.

(b) Interest Periods

In connection with each Eurocurrency Rate Loan and Competitive Bid Loan, the
applicable Borrower shall elect an interest period (each an "Interest Period")
to be applicable to such Eurocurrency Rate Loan or Competitive Bid Loan, as the
case may be. The Interest Period (i) with respect to each Eurocurrency Rate Loan
shall be either a one, two, three or six month period, (ii) with respect to each
Competitive Bid LIBOR Loan shall be a whole number of months as specified by the
Borrower in the Notice of Competitive Bid Borrowing and (iii) with respect to
each Competitive Bid Absolute Rate Loan shall be such number of days (but not
less than seven days) as specified by the Borrower in the Notice of Competitive
Bid Borrowing; provided that:

> > (i) the Interest Period for each Eurocurrency Rate Loan and Competitive Bid
> > Loan shall commence on the date of such Loan;
> > 
> > (ii) if an Interest Period would otherwise expire on a day which is not a
> > Business Day, such Interest Period shall expire on the next succeeding
> > Business Day; provided that if any Interest Period would otherwise expire on
> > a day which is not a Business Day but is a day of the month after which no
> > further Business Day occurs in such month, such Interest Period shall expire
> > on the next preceding Business Day;
> > 
> > (iii) any Interest Period which begins on the last Business Day of a
> > calendar month (or on a day for which there is no numerically corresponding
> > day in the calendar month at the end of such Interest Period) shall end on
> > the last Business Day of such ending calendar month;
> > 
> > (iv) no Interest Period shall extend beyond the Final Maturity Date; and
> > 
> > (v) there shall be no more than 30 Interest Periods outstanding at any time.

(c) Interest Payments. Interest shall be payable on each  Syndicated Loan in
arrears on each Interest Payment Date applicable to that Loan, and Competitive
Bid Loan, at such times as agreed to by the applicable Borrower and the Bank
making such Competitive Bid Loan (which shall be the scheduled maturity date of
such Loan if less than 180 days after the making of such Loan), and in each case
upon any prepayment of that Loan (to the extent accrued on the amount being
prepaid) and when due and payable (whether at maturity, by acceleration or
otherwise).

(d) Computation of Interest. Interest on Eurocurrency Rate Loans (other than
Eurocurrency Rate Loans denominated in British Pounds Sterling) shall be
computed on the basis of a 360-day year and the actual number of days elapsed in
the period during which it accrues and interest on Base Rate Loans and
Eurocurrency Rate Loans denominated in British Pounds Sterling shall be computed
on the basis of a 365-day year and the actual number of days elapsed in the
period during which it accrues. Interest on a Competitive Bid Loan shall be
computed on the basis set forth in the applicable Notice of Competitive Bid
Borrowing. In computing interest on any Loan, the date of the making of the Loan
or, in the case of a Eurocurrency Rate Loan, the first day of an Interest
Period, as the case may be, shall be included and the date of payment or the
expiration of an Interest Period, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day's
interest shall be paid on that Loan.

(e) Post-Maturity Interest. Any principal payments on the Loans not paid when
due and, to the extent permitted by applicable law, any interest payment on the
Loans not paid when due, in each case whether at stated maturity, by notice of
prepayment, by acceleration or otherwise, shall thereafter bear interest payable
upon demand at a rate per annum equal to the sum of 2% plus the higher of (i)
the rate of interest applicable to such Loans or (ii) the rate of interest
otherwise payable under this Agreement for Base Rate Loans.

Section 2.09. Commissions And Fees.

(a) Facility Fees.

> > (i) The Company shall pay to the Administrative Agent for the account of the
> > Banks a facility fee in Dollars at the Facility Fee Rate accrued from and
> > including the Effective Date to but not including the Termination Date on
> > the daily average aggregate amount of the Commitments (whether used or
> > unused) and from and including the Termination Date to but not including the
> > date the Loans shall be repaid in their entirety, on the daily aggregate
> > outstanding Currency Equivalent in Dollars of the Loans.
> > 
> > (ii) Such facility fees shall be computed on the basis of a year of 360 days
> > and paid for the actual number of days elapsed. Such facility fees shall be
> > paid quarterly in arrears on each March 31, June 30, September 30 and
> > December 31 and upon the date of termination of the Commitments in their
> > entirety (and, if later, the date the Loans shall be repaid in their
> > entirety). From the effective date of any termination or reduction of
> > Commitments, such facility fees shall cease to accrue or be correspondingly
> > reduced. If the Commitments are terminated in their entirety or reduced,
> > facility fees accrued on the total Commitments, or accrued on the aggregate
> > amount of the reduction of the Commitments (in the case of such a
> > reduction), shall be payable on the effective date of such termination or
> > reduction.
> > 
> > (iii) Upon receipt of any amount representing fees paid pursuant to this
> > Section 2.09, the Administrative Agent shall pay such amount to the Banks
> > based upon their respective pro rata Shares.

(b) Administrative Fees. The Company agrees to pay to the Administrative Agent
an annual fee (the "Administrative Fee") in Dollars in an amount equal to the
amount previously agreed to in writing by the Company and the Administrative
Agent. Such Administrative Fee shall be payable quarterly in advance commencing
on the date of this Agreement and on each successive quarterly anniversary of
such date, so long as any Loan or Commitment is outstanding on such date;
provided that if the Company shall terminate the Commitments in their entirety
pursuant to Section 2.10(a) prior to the Termination Date, a pro rata portion of
the Administrative Fee relating to the period from the Termination Date to the
end of the applicable quarter shall be refundable.

(c) Time of Payment. The Company shall make payment of each Bank's facility fee
and of the Administrative Agent's Administrative Fee hereunder, not later than
Noon (New York City time) on the date when due in Dollars and in immediately
available funds, to the Administrative Agent at its New York Office.

Section 2.10. Reductions in Commitments; Repayments and Payments.

(a) Reductions of Total Commitment. After the Effective Date, the Company shall
have the right, upon at least three Business Days' prior irrevocable written
notice to the Administrative Agent, who will promptly notify the Banks thereof,
by telephone confirmed in writing, without premium or penalty, to reduce or
terminate the Total Commitment, in whole at any time or in part from time to
time, in minimum aggregate amounts of $10,000,000 (unless the Total Commitment
at such time is less than $10,000,000, in which case, in an amount equal to the
Total Commitment at such time) and, if such reduction is greater than
$10,000,000, in integral multiples of $5,000,000 in excess of such amount,
provided that (a) any such reduction of the Total Commitment shall apply to the
Commitment of each Bank in accordance with its pro rata Share of the aggregate
of such reduction, (b) any such reduction in the Total Commitment shall be
permanent and (c) after giving effect to any such reduction, the Total
Commitment shall equal or exceed an amount equal to the sum of the aggregate
outstanding principal amount of Loans denominated in Dollars and the Currency
Equivalent in Dollars of all outstanding Loans denominated in Alternative
Currencies.

(b) Voluntary Prepayments.

> > (i) Subject, in the case of any Eurocurrency Rate Loan, to Section 2.12(e),
> > the applicable Borrower shall have the right to prepay any Syndicated Loan
> > in whole at any time or in part from time to time without premium or penalty
> > in an aggregate minimum amount of $10,000,000 (or the Currency Equivalent
> > thereof) and integral multiples of $1,000,000 (or in the case of Loans
> > denominated in an Alternative Currency, in integral multiples of 1,000,000
> > units) in excess of that amount or, if less, the outstanding principal
> > amount of such Loan. The applicable Borrower shall give notice (by telex or
> > telecopier, or by telephone (confirmed in writing promptly thereafter))
> > (which shall be irrevocable) to the Administrative Agent and each Bank of
> > each proposed prepayment hereunder, (x) with respect to Base Rate Loans, not
> > later than 10:30 A.M. on the Business Day preceding the day of the proposed
> > repayment and (y) with respect to Eurocurrency Rate Loans, at least four
> > Business Days prior to the day of the proposed prepayment, and in each case
> > shall specify the proposed prepayment date (which shall be a Business Day),
> > the aggregate principal amount of the proposed prepayment and what Loans are
> > to be prepaid.
> > 
> > (ii) No Borrower may prepay all or any portion of the principal amount of
> > any Competitive Bid Loan prior to the maturity thereof.

(c) Mandatory Repayments.

> > (i) The Administrative Agent shall calculate the aggregate outstanding
> > principal amount of Loans outstanding on the date four Business Days in
> > advance of any proposed Borrowing consisting of Eurocurrency Rate Loans or
> > Competitive Bid LIBOR Loans, the date one Business Day in advance of a
> > proposed Borrowing consisting of Base Rate Loans or Competitive Bid Absolute
> > Rate Loans, the date of any Redenomination, the last day of any Interest
> > Period and the last Business Day of any March, June, September or December,
> > by adding (x) the principal amount of Loans denominated in Dollars and (y)
> > the Currency Equivalent in Dollars of the principal amount of Loans
> > denominated in each Alternative Currency. If the aggregate outstanding
> > principal amount of Loans on any such date exceeds the amount equal to the
> > product of 105% and the Total Commitment, the Borrowers jointly and
> > severally shall immediately following notice from the Administrative Agent
> > thereof prepay to the Administrative Agent the amount equal to the
> > difference between the amount of the Loans (as calculated above) and the
> > Total Commitment.
> > 
> > (ii) Each Borrower shall repay to the relevant Bank (which shall promptly
> > furnish notice thereof to the Administrative Agent) the unpaid principal
> > amount of each Competitive Bid Loan made by such Bank hereunder on the
> > maturity date with respect thereto and shall repay to the Administrative
> > Agent the unpaid principal amount of each Syndicated Loan on the dates as
> > provided herein, in each case, together with all accrued and unpaid interest
> > thereon. Upon obtaining knowledge of an Event of Default, a Potential Event
> > of Default, or any other default with respect to a Competitive Bid Loan, the
> > Bank which made such Competitive Bid Loan shall notify the Administrative
> > Agent thereof.

(d) Interest on Principal Amounts Prepaid. All prepayments under this Section
2.10 shall be made together with accrued and unpaid interest to the date of such
prepayment on the principal amount prepaid and any other amounts payable
pursuant to Section 2.12(e) of this Agreement.

(e) Method and Place of Payment. Except as otherwise specifically provided
herein, all payments to be made by the applicable Borrower on account of
principal and interest on each Loan shall be made without setoff or counterclaim
by causing funds in an amount equal to each such payment to be credited to the
Account of the Administrative Agent, in the case of a Syndicated Loan for the
ratable account of each Bank, and to the Account of the relevant Bank, in the
case of a Competitive Bid Loan, in each case not later than 12:00 Noon (local
time in the city in which the relevant Account is located) on the date when due
and shall be made in the currency in which such Loan is denominated in same day
funds (or, in the case of any Alternative Currency, in such funds as may then be
customary for the settlement of international transactions in such Alternative
Currency). Whenever any payment with respect to any Loan shall be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension; provided,
however, that with respect to Eurocurrency Rate Loans and Competitive Bid LIBOR
Loans, if the next succeeding Business Day falls in another calendar month, such
payments shall be made on the next preceding Business Day. The Administrative
Agent shall remit to each Bank its pro rata Share of all such payments received
in collected funds by the Administrative Agent for the account of such Bank in
respect of which such payment is made. Such payments shall be made to the
Account of each Bank. Upon receipt of any principal payment with respect to a
Competitive Bid Loan, the receiving Bank shall promptly (and in any event within
one Business Day thereof) notify the Administrative Agent with respect thereto.

(f) Net Payments.

> > (i) All payments by the applicable Borrower or the Company under this
> > Agreement shall be made without setoff or counterclaim and (unless, in the
> > case of Competitive Bid Loans only, otherwise agreed to between the Borrower
> > and the Bank making any such Competitive Bid Loan), in such amounts as may
> > be necessary in order that all such payments (after deduction or withholding
> > for or on account of any present or future taxes, levies, imposts, duties or
> > other charges of whatsoever nature imposed by any Governmental Authority,
> > other than any tax on or measured by the net income of a Bank pursuant to
> > the income tax laws of the United States or of the jurisdictions where such
> > Bank's principal or Applicable Lending Office is located (collectively,
> > "Taxes")) shall not be less than the amounts otherwise specified to be paid
> > under this Agreement. If the applicable Borrower or the Company is required
> > by law to make any deduction or withholding from any payment due hereunder,
> > then the amount payable will be increased to such amount which, after
> > deduction from such increased amount of all amounts required to be deducted
> > or withheld therefrom, will not be less than the amount otherwise due and
> > payable. Without prejudice to the foregoing, if any Bank or the
> > Administrative Agent is required to make any payment on account of Taxes,
> > the Company will, upon notification by the Bank or the Administrative Agent
> > promptly indemnify such person against such Taxes, together with any
> > interest, penalties and expenses payable or incurred in connection
> > therewith. The Company shall also reimburse each Bank, upon the written
> > request of such Bank, for taxes imposed on or measured by the net income of
> > such Bank pursuant to the laws of the United States of America, any State or
> > political subdivision thereof, or the jurisdiction in which the principal
> > office or lending office of such Bank is located or under the laws of any
> > political subdivision or taxing authority of any such jurisdiction as such
> > Bank shall determine are payable by such Bank in respect of Taxes paid to or
> > on behalf of such Bank pursuant to Section 2. For purposes of this Section,
> > the term "Taxes" includes interest, penalties and expenses payable or
> > incurred in connection therewith. A certificate as to any additional amounts
> > payable to a Bank under this Section 2.10(f) submitted to the Company by
> > such Bank shall, absent manifest error, be final, conclusive and binding for
> > all purposes upon all parties hereto. With respect to each deduction or
> > withholding for or on account of any Taxes, the Company shall promptly
> > furnish to each Bank such certificates, receipts and other documents as may
> > be required (in the judgment of such Bank) to establish any tax credit to
> > which such Bank may be entitled.
> > 
> > (ii) Each Bank shall supply to the Company, within a reasonable period after
> > the date of execution of this Agreement, executed copies of Internal Revenue
> > Service Form W-8ECI or W-8BEN (which indicates that the respective Bank is
> > entitled to receive interest exempt from United States withholding tax) or
> > any successor Forms, and shall update such Forms as necessary in order to
> > retain their effectiveness, to the extent each such Bank is legally entitled
> > to execute and deliver either of such Forms.
> > 
> > (iii) With respect to any Taxes which are paid by any Borrower in accordance
> > with the provisions of this Section 2.10(f), each Bank receiving the
> > benefits of such payments of Taxes hereby agrees to pay to such Borrower any
> > amounts refunded to such Bank which such Bank determines in its sole
> > discretion to be a refund in respect of such Taxes.

(g) Order of Payment. Subject to the last sentence of this Section 2.10(g), all
payments made by the applicable Borrower to the Administrative Agent (other than
payments to the Administrative Agent in its capacity as a Bank which has made
Competitive Bid Loans to such Borrower and or in connection with any fee or
indemnification payments not specifically designated under the terms of this
Agreement as being for the benefit of the Banks) shall be applied by the
Administrative Agent, on behalf of each Bank based on its pro rata Share,
(i) first, to the payment of expenses referred to in Section 10.02 hereof,
(ii) second, to the payment of the fees referred to in Section 2.09 hereof,
(iii) third, to the payment of accrued and unpaid interest on such Bank's Base
Rate Loans until all such accrued interest has been paid, (iv) fourth, to the
payment of accrued and unpaid interest on such Bank's Eurocurrency Rate Loans
until all such accrued interest has been paid, (v) fifth, to the payment of the
unpaid principal amount of such Bank's Base Rate Loans, and (vi) sixth, to the
payment of the unpaid principal amount of such Bank's Eurocurrency Rate Loans.
Notwithstanding the foregoing, upon the occurrence and during the continuance of
a Potential Event of Default or an Event of Default, all payments made by the
applicable Borrower with respect to Loans shall be made to the Administrative
Agent and after being applied in accordance with clauses (i) and (ii) of this
Section 2.10(g), shall be paid to the Banks pro rata based upon the aggregate
principal amount of Loans outstanding made by each Bank, and the payments
allocable to Syndicated Loans shall then be applied in accordance with clauses
(iii), (iv) and (v) of this Section 2.10(g).

Section 2.11     . Use of Proceeds. The proceeds of the Loans made by the Banks
to the Borrowers may be used for acquisitions, repurchases of capital stock of
the Company, the funding of dividends payable to shareholders of the Company and
for general corporate purposes of the Borrowers.

Section 2.12     . Special Provisions Governing Eurocurrency Rate Loans and/or
Competitive Bid Loans. Notwithstanding any other provisions of this Agreement,
the following provisions shall govern with respect to Eurocurrency Rate Loans
and Competitive Bid Loans as to the matters covered, unless, in the case of
Competitive Bid Loans, otherwise agreed to between the Borrower and the Bank
making any such Competitive Bid Loan:

(a) Determination of Interest Rate. As soon as practicable after 10:00 A.M. (New
York City time) on an Interest Rate Determination Date, the Administrative Agent
shall determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate which shall apply to
the Eurocurrency Rate Loans and the Competitive Bid LIBOR Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to the Borrower requesting such Eurocurrency Loan or Competitive Bid
LIBOR Loan and to each Bank.

(b) Substituted Rate of Borrowing. In the event that on any Interest Rate
Determination Date any Bank (including the Administrative Agent) shall have
determined (which determination shall be final and conclusive and binding upon
all parties but, with respect to the following clauses (i) and (ii)(b), shall be
made only after consultation with the Company and the Administrative Agent)
that:

> > (i) by reason of any changes arising after the date of this Agreement
> > affecting the Eurocurrency market or affecting the position of that Bank in
> > such market, adequate and fair means do not exist for ascertaining the
> > applicable interest rate by reference to the Eurocurrency Rate with respect
> > to the Eurocurrency Rate Loans or Competitive Bid LIBOR Loans as to which an
> > interest rate determination is then being made; or
> > 
> > (ii) by reason of (a) any change (including any changes proposed or
> > published prior to the date hereof) after the date hereof in any applicable
> > law or any governmental rule, regulation or order (or any interpretation or
> > administration thereof and including the introduction of any new law or
> > governmental rule, regulation or order (including any thereof proposed or
> > published, prior to the date hereof)) or (b) other circumstances affecting
> > that Bank or the Eurocurrency market or the position of that Bank in such
> > market (such as, for example, but not limited to, official reserve
> > requirements required by Regulation D to the extent not compensated pursuant
> > to Section 2.14), the Eurocurrency Rate shall not represent the effective
> > pricing to that Bank for deposits in the applicable currency of comparable
> > amounts for the relevant period;

then, and in any such event, that Bank shall be an Affected Bank and it shall
promptly (and in any event as soon as possible after being notified of a
Borrowing) give notice (by telephone confirmed in writing) to the applicable
Borrower and the Administrative Agent (which notice the Administrative Agent
shall promptly transmit to each other Bank) of such determination. Thereafter,
such Borrower shall pay to the Affected Bank with respect to such Eurocurrency
Rate Loans or Competitive Bid LIBOR Loans, upon written demand therefor, but
only if such demand is made within 30 days of the end of the Interest Period for
such Interest Rate Determination Date, such additional amounts (in the form of
an increased rate of, or a different method of calculating, interest or
otherwise as the Affected Bank in its sole discretion shall reasonably
determine) as shall be required to cause the Affected Bank to receive interest
with respect to such Affected Bank's Eurocurrency Rate Loans or Competitive Bid
LIBOR Loans for the Interest Period following that Interest Rate Determination
Date (such Interest Period being an "Affected Interest Period") at a rate per
annum equal to the Eurocurrency Margin or Bid Margin in excess of the effective
pricing to the Affected Bank for deposits in the applicable currency to make or
maintain Eurocurrency Rate Loans or Competitive Bid LIBOR Loans, as the case may
be. A certificate as to additional amounts owed the Affected Bank, showing in
reasonable detail the basis for the calculation thereof, submitted in good faith
to the applicable Borrower and the Administrative Agent by the Affected Bank
shall, absent manifest error, be final, conclusive and binding for all purposes.

(c) Required Termination and Prepayment. In the event that on any date any Bank
shall have reasonably determined (which determination shall be final and
conclusive and binding upon all parties) that the making or continuation of its
Eurocurrency Rate Loans in any currency has become unlawful by, or would be
inconsistent with, compliance by that Bank in good faith with any law,
governmental rule, regulation or order (whether or not having the force of law
and whether or not failure to comply therewith would be unlawful), or has become
impracticable as a result of a contingency occurring after the date of this
Agreement which materially and adversely affects the Eurocurrency market for
such currency, then, and in any such event, that Bank shall be an Affected Bank
and it shall promptly give notice (by telephone confirmed in writing) to the
applicable Borrower and the Administrative Agent (which notice the
Administrative Agent shall promptly transmit to each Bank) of that
determination. Subject to the prior withdrawal of a Notice of Syndicated
Borrowing or prepayment of the Eurocurrency Rate Loans of the Affected Bank as
contemplated by the following Section 2.12(d) hereof, the obligation of the
Affected Bank to make Eurocurrency Rate Loans denominated in the affected
currency during any such period shall be terminated at the earlier of the
termination of the Interest Period then in effect or when required by law and
the applicable Borrower shall no later than the termination of the Interest
Period in effect at the time any such determination pursuant to this Section
2.12(c) is made or earlier, when required by law, repay Eurocurrency Rate Loans
of the Affected Bank denominated in the affected currency together with all
interest accrued thereon.

(d) Options of the Borrowers. In lieu of paying an Affected Bank such additional
moneys as are required by Section 2.12(b), 2.12(i), 2.13 or 2.14 hereof or the
prepayment of an Affected Bank required by Section 2.12(c), hereof but in no
event in derogation of Section 2.12(e) hereof, any Borrower may exercise any one
of the following options:

> > (i) If the determination by an Affected Bank relates only to Eurocurrency
> > Rate Loans then being requested by such Borrower pursuant to a Notice of
> > Syndicated Borrowing or a Notice of Conversion/Continuation, the Borrower
> > may by giving notice (by telephone confirmed in writing) to the
> > Administrative Agent (who shall promptly give similar notice to each Bank)
> > no later than the date immediately prior to the date on which such
> > Eurocurrency Rate Loans are to be made, continued or converted withdraw as
> > to the Affected Bank that Notice of Syndicated Borrowing or Notice of
> > Conversion/Continuation, as the case may be; or
> > 
> > (ii) If the determination by an Affected Bank relates only to Competitive
> > Bid LIBOR Loans then being requested by such Borrower pursuant to a Notice
> > of Competitive Bid Borrowing, the Borrower may by giving notice (by
> > telephone confirmed in writing) to the Administrative Agent (who shall
> > promptly give similar notice to each Bank) no later than the date
> > immediately prior to the date on which such Competitive Bid LIBOR Loans are
> > to be made, withdraw as to the Affected Bank that Notice of Competitive Bid
> > Borrowing;
> > 
> > (iii) If the determination by an Affected Bank relates only to Loans made in
> > an Alternative Currency, the Borrower may if permitted by law Redenominate
> > such Loans (subject to the prepayment provisions of Section 2.10(c) of this
> > Agreement) in accordance with Section 2.12(m) of this Agreement into Dollars
> > or such other Alternative Currency as to which such circumstances do not
> > exist;
> > 
> > (iv) If the determination by an Affected Bank relates only to Loans made in
> > Dollars, upon written notice to the Administrative Agent and each Bank, such
> > Borrower may terminate the obligations of the Banks to make Loans as, and to
> > convert Loans into, Eurocurrency Rate Loans denominated in Dollars and in
> > such event, the Borrower shall, prior to the time any payment pursuant to
> > Section 2.12(c) hereof is required to be made or, if the provisions of
> > Section 2.12(d) hereof are applicable, at the end of the then current
> > Interest Period, convert all of such Eurocurrency Rate Loans into Base Rate
> > Loans; or
> > 
> > (v) Such Borrower may give notice (by telephone confirmed in writing) to the
> > Affected Bank and the Administrative Agent (who shall promptly give similar
> > notice to each Bank) and require the Affected Bank to make the Eurocurrency
> > Rate Loan or Competitive Bid LIBOR Loan then being requested (if denominated
> > in Dollars) as a Base Rate Loan or to continue to maintain its outstanding
> > Base Rate Loan then the subject of a Notice of Conversion/Continuation as a
> > Base Rate Loan or to convert its Eurocurrency Rate Loan then outstanding
> > that is so affected (if denominated in Dollars) into a Base Rate Loan at the
> > end of the then current Interest Period (or at such earlier time as
> > prepayment is otherwise required to be made pursuant to Section 2.12(c)
> > hereof), that notice to pertain only to the Loans of the Affected Bank and
> > to have no effect on the obligations of the other Banks to make or maintain
> > Eurocurrency Rate Loans or to convert Base Rate Loans into Eurocurrency Rate
> > Loans.

(e) Compensation. The Company shall compensate each Bank, upon written request
by that Bank (which request shall set forth in reasonable detail the basis for
requesting such amounts), for all reasonable losses, expenses and liabilities
(including, without limitation, any interest paid by that Bank to lenders of
funds borrowed by it to make or carry its Eurocurrency Rate Loans and
Competitive Bid Loans and any loss (other than loss of margins) sustained by
that Bank in connection with the re-employment of such funds), which that Bank
may sustain with respect to any Borrower's Eurocurrency Rate Loans or
Competitive Bid Loans if for any reason (other than a default or error by that
Bank) a borrowing of any Eurocurrency Rate Loan or Competitive Bid Loan does not
occur on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or a telephonic request for borrowing, any repayment or
conversion of any of such Bank's Eurocurrency Rate Loans or Competitive Bid
Loans occurs on a date which is not the last day of the Interest Period
applicable to that Eurocurrency Rate Loan or Competitive Bid Loan (if
applicable), any repayment of any such Bank's Eurocurrency Rate Loans or
Competitive Bid Loans is not made on any date specified in a notice of repayment
given by the Borrower, or as a consequence of any other failure by the Borrower
to repay such Bank's Eurocurrency Rate Loans or Competitive Bid Loans when
required by the terms of this Agreement.

(f) Quotation of Eurocurrency Rate. Anything herein to the contrary
notwithstanding, if on any Interest Rate Determination Date no Eurocurrency Rate
is available by reason of the failure or inability of all Reference Banks to
provide offered quotations to the Administrative Agent in accordance with the
definition of "Eurocurrency Rate", the Administrative Agent shall give the
applicable Borrowers and each Bank prompt notice thereof and the Syndicated
Loans requested shall be made as Base Rate Loans.

(g) Affected Bank's Obligation to Mitigate. Each Bank agrees that, as promptly
as practicable after it becomes aware of the occurrence of an event or the
existence of a condition that would cause it to be an Affected Bank under
Section 2.12(b) or 2.12(c) hereof, it will, to the extent not inconsistent with
such Bank's internal policies, use reasonable efforts to make, fund or maintain
the affected Loans of such Bank through another Applicable Lending Office if as
a result thereof the additional moneys which would otherwise be required to be
paid in respect of such Loans pursuant to Section 2.12(b) hereof would be
materially reduced or the illegality or other adverse circumstances which would
otherwise require prepayment of such Loans pursuant to Section 2.12(c) hereof
would cease to exist and if, as determined by such Bank, in its sole discretion,
the making, funding or maintaining of such Loans through such other Applicable
Lending Office would not otherwise materially adversely affect such Loans or
such Bank. The Company hereby agrees to pay all reasonable expenses incurred by
any Bank in utilizing another Applicable Lending Office pursuant to this Section
2.12(g).

(h) Booking of Loans. Each Loan shall be booked by the Bank making such Loan at,
to, or for the account of, its Applicable Lending Office for such Loan.

(i) Increased Costs. Except as provided in Section 2.12(b), if, by reason of
(x) after the date hereof, the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law or regulation (whether or not proposed or
published prior to the date hereof), or (y) the compliance with any guideline or
request from any central bank or other Governmental Authority or
quasi-governmental authority exercising control over banks or financial
institutions generally (whether or not having the force of law):

> > (i) any Bank (or its Applicable Lending Office) shall be subject to any tax,
> > duty or other charge with respect to its Eurocurrency Rate Loans or
> > Competitive Bid Loans or its obligation to make Eurocurrency Rate Loans or
> > Competitive Bid Loans, or shall change the basis of taxation of payments to
> > any Bank of the principal of or interest on its Eurocurrency Rate Loans or
> > Competitive Bid Loans or its obligation to make Eurocurrency Rate Loans or
> > Competitive Bid Loans (except for changes in the rate of tax on the overall
> > net income of such Bank or its Applicable Lending Office imposed by the
> > jurisdiction in which such Bank's principal executive office or Applicable
> > Lending Office is located); or
> > 
> > (ii) any reserve (including, without limitation, any imposed by the Board),
> > special deposit or similar requirement against assets of, deposits with or
> > for the account of, or credit extended by, any Bank's Applicable Lending
> > Office shall be imposed or deemed applicable or any other condition
> > affecting its Eurocurrency Rate Loans or Competitive Bid Loans or its
> > obligation to make Eurocurrency Rate Loans or Competitive Bid Loans shall be
> > imposed on any Bank or its Applicable Lending Office or the interbank
> > Eurocurrency market;

and as a result thereof there shall be any increase in the cost to that Bank of
agreeing to make or making, funding or maintaining Eurocurrency Rate Loans or
Competitive Bid Loans (except to the extent such Bank is entitled to
compensation therefor during the relevant Interest Period pursuant to Section
2.14), or there shall be a reduction in the amount received or receivable by
that Bank or its Applicable Lending Office, then the Borrower shall from time to
time, upon written notice from and demand by that Bank (which shall be promptly
furnished upon the Banks being made subject thereto) (with a copy of such notice
and demand to the Administrative Agent), pay to the Administrative Agent for the
account of that Bank, within five Business Days after the date specified in such
notice and demand, additional amounts sufficient to indemnify that Bank against
such increased cost. A certificate as to the basis for and calculation of the
amount of such increased cost, submitted to the Borrower and the Administrative
Agent by that Bank, shall, absent manifest error, be final, conclusive and
binding for all purposes.

(j) Assumption Concerning Funding of Eurocurrency Rate Loans. Calculation of all
amounts payable to a Bank under this Section 2.12 in respect of a Eurocurrency
Rate Loan shall be made as though that Bank had actually funded its Eurocurrency
Rate Loan through the purchase of a Eurocurrency deposit, bearing interest at
the Eurocurrency Rate applicable to such Eurocurrency Rate Loan in an amount
equal to the amount of the Eurocurrency Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
Eurocurrency deposit, from an offshore office of that Bank to a domestic office
of that Bank in the United States of America; provided, however, that each Bank
may fund each of its Eurocurrency Rate Loans in any manner it sees fit and the
foregoing assumption shall be utilized only for the calculations of amounts
payable under this Section 2.12.

(k) Eurocurrency Rate Loans and Competitive Bid Loans After Default. Unless the
Required Banks shall otherwise agree, after the occurrence of and during the
continuance of a Potential Event of Default or an Event of Default, the
Borrowers may not elect to have a Eurocurrency Rate Loan or Competitive Bid Loan
be made or have any Eurocurrency Rate Loan continued or have any Base Rate Loan
converted into a Eurocurrency Rate Loan.

(l) Eurocurrency Rate Taxes. The Company agrees that:

> > (i) Promptly upon notice from any Bank to the Company, the Company will pay,
> > prior to the date on which penalties attach thereto, all present and future
> > income, stamp and other taxes, levies, or costs and charges whatsoever
> > imposed, assessed, levied or collected on or in respect of any Borrower's
> > Eurocurrency Rate Loans or Competitive Bid LIBOR Loans solely as a result of
> > the interest rate being determined by reference to the Eurocurrency Rate, as
> > the case may be, and/or the provisions of this Agreement relating to the
> > Eurocurrency Rate and/or the recording, registration, notarization or other
> > formalization of any thereof (all such taxes, levies, costs and charges
> > being herein collectively called "Eurocurrency Rate Taxes"); provided that
> > Eurocurrency Rate Taxes shall not include taxes imposed on or measured by
> > the overall net income of that Bank by the country under the laws of which
> > such Bank is organized or any political subdivision or taxing authority
> > thereof or therein, or taxes imposed on or measured by the overall income of
> > any branch or subsidiary of that Bank (whether gross or net income) by any
> > jurisdiction or subdivision thereof in which that branch or subsidiary is
> > doing business. The Company shall also pay such additional amounts equal to
> > increases in taxes payable by that Bank which increases are attributable to
> > payments made by the Company described in the immediately preceding sentence
> > or this sentence. Promptly after the date on which payment of any such
> > Eurocurrency Rate Tax is due pursuant to applicable law, the Company will,
> > at the request of that Bank, furnish to that Bank evidence, in form and
> > substance satisfactory to that Bank, that the Company has met its obligation
> > under this Section 2.12(l); and
> > 
> > (ii) The Company will indemnify each Bank against, and reimburse each Bank
> > on demand for, any Eurocurrency Rate Taxes payable under clause (i) above,
> > as the case may be, as determined by that Bank in its good faith discretion.
> > That Bank shall provide the Company with appropriate receipts for any
> > payments or reimbursements made by the Borrower pursuant to this clause
> > (ii).

(m) Redenomination. In the case of Section 2.12(d)(iii) of this Agreement, the
affected Borrower may upon notice to the Administrative Agent and the Banks
given on the same day as the notification provided for therein request that all
Loans in an Alternative Currency be Redenominated into Dollars or some other
specified Alternative Currency. Such Redenomination shall be equal to the
Currency Equivalent in Dollars or the other Alternative Currency of such Loan.
Each such notice of request of a Redenomination shall specify the Loans to be
Redenominated, the currency into which such Loans are to be Redenominated and
the duration of the Interest Period for such Loans upon being so Redenominated.
In addition, the affected Borrower hereby agrees to indemnify each Bank against
all losses, including loss of profit and expenses, including, but not limited
to, losses contemplated by Section 2.12(e) of this Agreement and losses related
to foreign exchange risks suffered as a result of such Redenomination. A
certificate of the applicable Bank as to the amount required to be paid by the
affected Borrower under this Section 2.12(m) shall accompany a demand for such
payment and shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.13     . Capital Requirements. If while any portion of the Total
Commitment is in effect or any Loans are outstanding, any Bank determines that
the adoption of any law, treaty, rule, regulation, guideline or order regarding
capital adequacy or capital maintenance or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Bank, with any request or
directive regarding capital adequacy or capital maintenance (whether or not
having the force of law and whether or not the failure to comply therewith would
be unlawful) of any such Governmental Authority, central bank or comparable
agency, has or would have the effect of increasing the amount of capital
required to be maintained by such Bank (including, without limitation, with
respect to any Bank's Commitment or Competitive Bid Loans outstanding), then the
Company shall from time to time, within 15 days of written notice and demand
from such Bank (with a copy to the Administrative Agent), pay to the
Administrative Agent, for the account of such Bank, additional amounts
sufficient to compensate such Bank for the cost of such additional required
capital. A certificate showing in reasonable detail the computations made in
arriving at such cost, submitted to the Company and the Administrative Agent by
such Bank shall, absent manifest error, be final, conclusive and binding for all
purposes.

Section 2.14     . Regulation D Compensation. If and so long as a reserve
requirement of the type described in the definition of "Eurocurrency Reserve
Percentage" is prescribed by the Board of Governors of the Federal Reserve
System (or any successor), each Bank subject to such requirement may require the
Borrower to pay, contemporaneously with each payment of interest on each of such
Bank's Eurocurrency Loans additional interest on such Eurocurrency Loan at a
rate per annum determined by such Bank up to but not exceeding the excess of (i)
(A) the applicable Eurocurrency Rate divided by (B) one minus the Eurocurrency
Reserve Percentage over (ii) the applicable Eurocurrency Rate. Any Bank wishing
to require payment of such additional interest (x) shall so notify the Borrower
and the Administrative Agent, in which case such additional interest on the
Eurocurrency Loans of such Bank shall be payable to such Bank at the place
indicated in such notice with respect to each Interest Period commencing at
least three Business Days after such Bank gives such notice and (y) shall notify
the Borrower at least five Business Days before each date on which interest is
payable on the Eurocurrency Loans of the amount then due it under this Section.

Article 3
Conditions To Loans

Section 3.01. Conditions To Initial Loans. The obligation of each Bank to make
the Initial Loans is, in addition to the conditions precedent specified in
Section 3.02, subject to satisfaction of each of the following conditions:

(a) On or before the Effective Date, the Company shall have delivered to the
Banks (or to the Administrative Agent with sufficient copies, originally
executed where appropriate, for each Bank) each, unless otherwise noted, dated
the Effective Date:

> > (i) Certified copies of its Certificate of Incorporation, together with a
> > good standing certificate from the Secretary of State of the jurisdiction of
> > its incorporation, each to be dated a recent date prior to the Effective
> > Date;
> > 
> > (ii) Copies of its Bylaws, certified as of the Effective Date by its
> > corporate secretary or an assistant secretary;
> > 
> > (iii) Resolutions of its Board of Directors, directly or indirectly,
> > approving and authorizing the execution, delivery and performance of this
> > Agreement and any other documents, instruments and certificates required to
> > be executed by the Company in connection herewith and, directly or
> > indirectly, approving and authorizing the incurrence of the Loans, each
> > certified as of the Effective Date by its corporate secretary or an
> > assistant secretary as being in full force and effect without modification
> > or amendment;
> > 
> > (iv) Signature and incumbency certificates with respect to the Persons
> > executing this Agreement;
> > 
> > (v) Executed copies of this Agreement; and
> > 
> > (vi) Such other documents as the Administrative Agent may reasonably
> > request.

(b) The Administrative Agent shall have received an originally executed copy of
the favorable written opinion of Nancy K. Cassidy, Esq., Senior Associate
General Counsel of the Company, dated as of the Effective Date, substantially in
the form of Exhibit B annexed hereto; the Company hereby expressly instructs
such counsel to prepare such opinion and deliver it to the Banks for their
benefit and such opinion shall contain a statement to that effect.

(c) The Administrative Agent shall have received an originally executed copy of
the favorable written opinion of Davis Polk & Wardwell, special counsel to the
Agents, dated as of the Effective Date, substantially in the form of Exhibit C
annexed hereto.

(d) The Credit Agreement, dated as of April 1, 1998, as amended (the "1998
Credit Agreement"), among the Company, the Banks listed therein, Morgan Guaranty
Trust Company of New York, as administrative agent, The Chase Manhattan Bank,
Citicorp Securities, Inc. and Deutsche Bank AG, New York Branch, as
co-syndication agents and all commitments to lend thereunder shall have been
terminated and the obligations of the Borrowers thereunder shall have been
discharged in full; provided that the written notice of termination by the
Company pursuant to the 1998 Credit Agreement may state that such notice is
conditioned on the occurrence of the Effective Date.

(e) The Credit Agreement, dated as of November 20, 2001 (the "2001 Credit
Agreement"), among the Company, the Banks listed therein and JPMorgan Chase, as
administrative agent, and all commitments to lend thereunder shall have been
terminated and the obligations of the Company thereunder shall have been
discharged in full.

The Administrative Agent shall promptly notify the Company, the Banks and the
Administrative Agent of the satisfaction of the conditions set forth in this
Section 3.01, and such notice shall be conclusive and binding on all parties
hereto. Promptly thereafter, the notes issued by the Borrowers under the 1998
Credit Agreement and the 2001 Credit Agreement shall be returned by the lenders
thereunder to the Company, marked "Cancelled".

Section 3.02     . Conditions to All Loans. The obligation of each Bank to make
any Loans pursuant to a Notice of Borrowing is subject to prior or concurrent
satisfaction or waiver by the Required Banks in the case of Syndicated Loans,
and the Bank making the relevant Loan in the case of Competitive Bid Loans, of
the following further conditions precedent:

(a) With respect to any such Loan, the Administrative Agent shall have received,
before the Funding Date thereof, an originally executed Notice of Borrowing
signed by any of the chief executive officer, the chief financial officer, the
treasurer or any assistant treasurer of the Company (the furnishing by the
Company of each such Notice of Borrowing shall be deemed to constitute a
representation and warranty of the Company that each of the conditions set forth
in Section 3.02(b) hereof will be satisfied on the related Funding Date);

(b) As of the Funding Date of such Loan:

> > (i) With respect to such Loan the representations and warranties contained
> > herein shall be true, correct and complete in all material respects on and
> > as of that Funding Date to the same extent as though made on and as of that
> > date, except that the representations and warranties need not be true and
> > correct to the extent that changes in the facts and conditions on which such
> > representations and warranties are based are required or permitted under
> > this Agreement, except that the representations and warranties set forth in
> > Section 4.04 shall not apply, and except that the representations and
> > warranties set forth in Section 4.05 shall not apply to Competitive Bid
> > Loans which do not increase the aggregate principal amount of such
> > Competitive Bid Loans then outstanding with Banks making the same;
> > 
> > (ii) No event shall have occurred and be continuing or would result from the
> > consummation of the Loans on such Funding Date and the use of the proceeds
> > thereof which would constitute (a) an Event of Default or (b) a Potential
> > Event of Default;
> > 
> > (iii) Each Borrower shall have performed in all material respects all
> > agreements and satisfied in all material respects all conditions which this
> > Agreement provides shall be performed by it on or before such Funding Date;
> > 
> > (iv) No order, judgment or decree of any court, arbitrator or governmental
> > authority shall purport to enjoin or restrain that Bank from making that
> > Loan; and
> > 
> > (v) The making of the Loans requested on such Funding Date shall not violate
> > Regulation T, Regulation U or Regulation X of the Board or any other
> > regulation of the Board or the Exchange Act.

Section 3.03. Conditions To Loans To Subsidiary Borrowers.

(a) Concurrently with or before the designation by the Company of any of its
Subsidiaries as a Subsidiary Borrower, the Company shall deliver, or cause to be
delivered, to the Banks (or to the Administrative Agent for the Banks with
sufficient originally executed copies, where appropriate, for each Bank) with
respect to such Subsidiary Borrower, each, unless otherwise noted, dated the
Designation Date:

> > (i) Certified copies of such Subsidiary Borrower's Certificate of
> > Incorporation, together with a good standing certificate from the Secretary
> > of State of the State of incorporation of such Subsidiary Borrower, each to
> > be dated a recent date prior to the Designation Date;
> > 
> > (ii) Copies of such Subsidiary Borrower's Bylaws, certified as of the
> > Designation Date by its corporate secretary or an assistant secretary;
> > 
> > (iii) Resolutions of such Subsidiary Borrower's Board of Directors approving
> > and authorizing the execution, delivery and performance of this Agreement
> > and any other documents, instruments and certificates to be executed by such
> > Subsidiary Borrower in connection herewith or therewith and approving and
> > authorizing the incurrence of Loans by such Subsidiary Borrower, each
> > certified as of the Designation Date by its corporate secretary or an
> > assistant secretary as being in full force and effect without modification
> > or amendment;
> > 
> > (iv) Signature and incumbency certificates of such Subsidiary Borrower's
> > officers executing a Loan Assumption Agreement substantially in the form of
> > Exhibit G hereto; and
> > 
> > (v) Such other documents as the Administrative Agent may reasonably request.

(b) The Administrative Agent shall have received an originally executed copy of
the favorable written opinion of Nancy K. Cassidy, Esq, Senior Associate General
Counsel of the Company, dated as of the Designation Date, relating to such
Subsidiary Borrower, substantially in the form of Exhibit B annexed hereto, with
such changes as are acceptable to the Administrative Agent to reflect that such
opinion relates to such Subsidiary Borrower, rather than to the Company; the
Company hereby expressly instructs such counsel to prepare such opinion and
deliver it to the Banks for their benefit and such opinion shall contain a
statement to that effect.

Article 4
Representations and Warranties

In order to induce the Banks to enter into this Agreement and to make the Loans,
the Company and each Borrower (as to itself only) represents and warrants to
each Bank as of the Effective Date that the following statements are true,
correct and complete:

Section 4.01. Organization, Powers And Good Standing.

(a) Organization and Powers. Each Borrower is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation. Each Borrower has all requisite corporate power and authority to
own and operate its properties and to carry on its business as now conducted and
proposed to be conducted, except where the lack of corporate power and authority
would not have a Material Adverse Effect and to enter into this Agreement and to
carry out the transactions contemplated hereby.

(b) Good Standing. Each Borrower is in good standing wherever necessary to carry
on its present business and operations, except in jurisdictions in which the
failure to be in good standing would not have a Material Adverse Effect.

Section 4.02. Authorization Of Borrowing, Etc..

(a) Authorization of Borrowing. The execution, delivery and performance of this
Agreement (and in the case of each Subsidiary Borrower, its Loan Assumption
Agreement), and the borrowing of the Loans have been duly authorized by all
necessary corporate action by each Borrower.

(b) No Conflict. The execution, delivery and performance by each Borrower of
this Agreement (and in the case of each Subsidiary Borrower, its Loan Assumption
Agreement) and any Notes and the borrowing of the Loans do not and will not
violate any provision of law applicable to the Company or any of its
Subsidiaries, violate the Certificate of Incorporation or Bylaws of the Company
or any of its Subsidiaries, violate any order, judgment or decree of any court
or other Governmental Authority binding on the Company or any of its
Subsidiaries, conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
the Company or any of its Subsidiaries, or result in or require the creation or
imposition of any material Lien upon any of the material properties or assets of
the Company or any of its Subsidiaries or require any approval of stockholders
or any approval or consent of any Person under any Contractual Obligation of the
Company or any of its Subsidiaries other than such approvals and consents which
have been or will be obtained on or before the Effective Date.

(c) Governmental Consents. The execution, delivery and performance by each
Borrower of this Agreement (and in the case of each Subsidiary Borrower, its
Loan Assumption Agreement) and the issuance, delivery and performance by each
Borrower of any Notes will not require on the part of such Borrower any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority other than any such registration,
consent, approval, notice or other action which has been duly made, given or
taken.

(d) Binding Obligation. This Agreement is and any Notes to be issued and each
Loan Assumption Agreement when executed and delivered and each Loan when made
will be a legally valid and binding obligation of the Company and/or the
applicable Borrower, as the case may be, enforceable against the Company and/or
the applicable Borrower, as the case may be, in accordance with its respective
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors'
rights generally or by equitable principles relating to enforceability.

Section 4.03. Financial Condition. The Company has delivered to the Banks the
audited consolidated financial statements of the Company and its subsidiaries
for the year ended December 29, 2001 as set forth in the Company's Annual Report
on Form 10-K for the fiscal year ended December 29, 2001 (the "Financial
Statements"). All such Financial Statements were prepared in accordance with
generally accepted accounting principles except for the preparation of footnote
disclosures for the unaudited statements. All such Financial Statements fairly
present the consolidated financial position of the Company and its subsidiaries
as at the respective dates thereof and the consolidated statements of income and
cash flows of the Company and its Subsidiaries for each of the periods covered
thereby, subject, in the case of any unaudited interim financial statements, to
changes resulting from normal year-end adjustments.

Section 4.04. No Adverse Material Change. Since December 29, 2001, there has
been no change in the business, operations, properties, assets or condition
(financial or otherwise) of the Company or any of its Subsidiaries, which has
been, either in any case or in the aggregate, materially adverse to the Company
and its Subsidiaries, taken as a whole.

Section 4.05. Litigation. Except as disclosed in the Company's Annual Report on
Form 10-K for the fiscal year ended December 29, 2001 and in the Financial
Statements delivered to the Banks pursuant to Section 4.03 hereof, there is no
action, suit, proceeding, governmental investigation (including, without
limitation, any of the foregoing relating to laws, rules and regulations
relating to the protection of the environment, health and safety) of which the
Company has knowledge or arbitration (whether or not purportedly on behalf of
the Company or any of its Subsidiaries) at law or in equity or before or by any
Governmental Authority, domestic or foreign, pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
or any property of the Company or any of its Subsidiaries which is probable of
being successful and which would have a Material Adverse Effect.

Section 4.06. Payment of Taxes. Except to the extent permitted by Section 5.03,
all taxes, assessments, fees and other governmental charges upon the Company and
each of its Subsidiaries and upon their respective properties, assets, income
and franchises which are material to the Company and its Subsidiaries, taken as
a whole, and were due and payable, have been paid.

Section 4.07. Governmental Regulation. Neither the Company nor any of its
Subsidiaries is subject to regulation under the Public Utility Holding Company
Act of 1935 or to any federal or state statute or regulation limiting its
ability to incur Indebtedness for money borrowed as contemplated by this
Agreement.

(a) Neither the Company nor any of its Subsidiaries is an "investment company"
within the meaning of the Investment Company Act of 1940, as amended.

Section 4.08. Securities Activities. Neither the Company nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.

Section 4.09. ERISA Compliance.

(a) The Company and its Subsidiaries and each of their respective ERISA
Affiliates are in compliance in all material respects with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all Pension Plans and all Multiemployer Plans.

(b) No Termination Event has occurred or is reasonably expected to occur with
respect to any Pension Plan, as the case may be, which has resulted or would
result in any material liability to the PBGC (or any successor thereto) or to
any other Person under Section 4062, 4063, or 4064 of ERISA.

(c) Neither the Company nor any of its ERISA Affiliates has incurred or
reasonably expects to incur any withdrawal liability under Part E of Title IV of
ERISA to any Multiemployer Plan individually or in the aggregate in excess of
$50,000,000.

(d) The sum of the amount of unfunded benefit liabilities under all Pension
Plans (excluding each Pension Plan with an amount of unfunded benefit
liabilities of zero or less) is not more than $100,000,000.

(e) Neither the Company nor any of its ERISA Affiliates has incurred any
accumulated funding deficiency (whether or not waived) with respect to any
Pension Plan individually or in the aggregate in excess of $2,000,000.

(f) Neither the Company nor any of its ERISA Affiliates has or reasonably
expects to become subject to a lien in favor of any Pension Plan under
Section 302(f) of ERISA individually or in the aggregate in excess of
$1,000,000.

(g) Neither the Company nor any of its ERISA Affiliate has or reasonably expects
to become subject to a requirement to provide security to any Pension Plan under
Section 307 of ERISA individually or in the aggregate in excess of $10,000,000.

As used in this Section 4.09, the term "amount of unfunded benefit liabilities"
has the meaning specified in Section 4001(a)(18) of ERISA, and the term
"accumulated funding deficiency" has the meaning specified in Section 302 of
ERISA and Section 412 of the Code.

Section 4.10. Certain Fees.

No broker's or finder's fee or commission will be payable by the Company with
respect to the offer, issuance and sale of any Note or the borrowing of any Loan
comprising a Syndicated Loan or Competitive Bid Loan or the execution, delivery
and performance of this Agreement.

 

Article 5
Affirmative Covenants

The Company covenants and agrees that, so long as any of the Commitments
hereunder shall be in effect and until payment in full of all Loans unless
Required Banks shall otherwise give prior written consent, it shall perform all
covenants in this Section 5:

Section 5.01. Financial Statements And Other Reports.

The Company will maintain, and cause each of its subsidiaries to maintain, a
system of accounting established and administered in accordance with sound
business practices to permit preparation of consolidated financial statements in
conformity with generally accepted accounting principles in effect from time to
time. The Company will deliver to the Banks (except to the extent otherwise
expressly provided below in Section 5.01(b)(ii)):

(a) (i) as soon as practicable and in any event within 45 days after the end of
each fiscal quarter ending after the Effective Date in the Company's fiscal year
the consolidated balance sheet of the Company and its consolidated subsidiaries
as at the end of such period, and the related consolidated statements of income
and cash flows of the Company and its consolidated subsidiaries in each case
certified by the chief financial officer or controller of the Company that they
fairly present the financial condition of the Company and its consolidated
subsidiaries as at the dates indicated and the results of their operations and
changes in their cash flows, subject to changes resulting from audit and normal
year-end adjustments, based on their respective normal accounting procedures
applied on a consistent basis (except as noted therein);

> > (ii) as soon as practicable and in any event within 90 days after the end of
> > each fiscal year the consolidated balance sheet of the Company and its
> > consolidated subsidiaries as at the end of such year and the related
> > consolidated statements of income and cash flows of the Company and its
> > consolidated subsidiaries for such fiscal year, accompanied by a report
> > thereon of independent certified public accountants of recognized national
> > standing selected by the Company which report shall be unqualified as to
> > going concern and scope of audit and shall state that such consolidated
> > financial statements present fairly the financial position of the Company
> > and its consolidated subsidiaries as at the dates indicated and the results
> > of their operations and changes in their cash flows for the periods
> > indicated in conformity with generally accepted accounting principles
> > applied on a basis consistent with prior years (except as noted in such
> > report) and that the examination by such accountants in connection with such
> > consolidated financial statements has been made in accordance with generally
> > accepted auditing standards;

(b) (i) together with each delivery of financial statements of the Company and
its consolidated subsidiaries pursuant to subdivisions (a)(i) and (a)(ii) above,
an Officer's Certificate of the Company stating that the signer has reviewed the
terms of this Agreement and has made, or caused to be made under such signer's
supervision, a review in reasonable detail of the transactions and condition of
the Company and its consolidated subsidiaries during the accounting period
covered by such financial statements and that such review has not disclosed the
existence during or at the end of such accounting period, and that the signer
does not have knowledge of the existence as at the date of the Officers'
Certificate, of any condition or event which constitutes an Event of Default or
Potential Event of Default, or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
the Company has taken, is taking and proposes to take with respect thereto; and
a Compliance Certificate demonstrating in reasonable detail compliance (as
determined in accordance with GAAP during and at the end of such accounting
periods) with the restrictions contained in Section 6.03 and, in addition, a
written statement of the chief accounting officer, chief financial officer, any
vice president or the treasurer or any assistant treasurer of the Company
describing in reasonable detail the differences between the financial
information contained in such financial statements and the information contained
in the Compliance Certificate relating to the Company's compliance with Section
6.03 hereof;

> > (ii) promptly upon their becoming available but only to the extent requested
> > by a Bank, copies of all publicly available financial statements, reports,
> > notices and proxy statements sent or made available generally by the Company
> > to its security holders or by any Subsidiary of the Company to its security
> > holders other than the Company or another Subsidiary, of all regular and
> > periodic reports and all registration statements and prospectuses, if any,
> > filed by the Company or any of its Subsidiaries with any securities exchange
> > or with the Securities and Exchange Commission and of all press releases and
> > other statements made available generally by the Company or any Subsidiary
> > to the public concerning material developments in the business of the
> > Company and its Subsidiaries;
> > 
> > (iii) promptly upon the chairman of the board, the chief executive officer,
> > the president, the chief accounting officer, the chief financial officer,
> > the treasurer or the general counsel of the Company obtaining knowledge (a)
> > of any condition or event which constitutes an Event of Default or Potential
> > Event of Default, (b) that any Person has given any notice to the Company or
> > any Subsidiary of the Company or taken any other action with respect to a
> > claimed default or event or condition of the type referred to in
> > Section 7.02, or (c) of a material adverse change in the business,
> > operations, properties, assets or condition (financial or otherwise) of the
> > Company and its Subsidiaries, taken as a whole, an Officer's Certificate
> > specifying the nature and period of existence of any such condition or
> > event, or specifying the notice given or action taken by such holder or
> > Person and the nature of such claimed default, Event of Default, Potential
> > Event of Default, event or condition, and what action the Company has taken,
> > is taking and proposes to take with respect thereto; and
> > 
> > (iv) with reasonable promptness, such other information and data with
> > respect to the Company or any of its subsidiaries as from time to time may
> > be reasonably requested by any Bank.

Information required to be delivered pursuant to Sections 5.01(a) and
5.01(b)(ii) above shall be deemed to have been delivered on the date on which
the Company provides notice to the Banks that such information has been posted
on the Company's website on the Internet at the website address listed on the
signature pages hereof, at sec.gov/edaux/searches.htm or at another website
identified in such notice and accessible by the Banks without charge; provided
that (i) such notice may be included in a certificate delivered pursuant to
Section 5.01(b) and (ii) the Borrower shall deliver paper copies of the
information referred to in Sections 5.01(a) and 5.01(b)(ii) to any Lender which
requests such delivery.

Section 5.02. Conduct Of Business And Corporate Existence. Except as permitted
by Section 6.01, the Company will at all times preserve and keep in full force
and effect its corporate existence and rights and franchises material to the
business of the Company and its Subsidiaries, taken as a whole.

Section 5.03. Payment of Taxes. The Company will, and will cause each of its
Subsidiaries to, pay all taxes, assessments and other governmental charges
imposed upon it or any of its properties or assets or in respect of any of its
franchises, business, income or property when due which are material to the
Company and its Subsidiaries, taken as a whole, provided that no such amount
need be paid if being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with generally
accepted accounting principles shall have been made therefor.

Section 5.04. Maintenance Of Properties; Insurance. The Company will maintain or
cause to be maintained in good repair, working order and condition all material
properties used or useful in its business of the Company and its Subsidiaries
and from time to time will make or cause to be made all appropriate material
repairs and renewals thereto and replacements thereof. The Company will maintain
or cause to be maintained, with financially sound and reputable insurers,
insurance with respect to its material properties and business and the material
properties and business of its Subsidiaries against loss or damage of the kinds
customarily insured against by corporations of established reputation engaged in
the same or similar businesses and similarly situated, of such types and in such
amounts as are customarily carried under similar circumstances by such other
corporations and to the extent reasonably prudent may self-insure.

Section 5.05. Inspection. The Company shall permit any authorized
representatives designated by any Bank to visit and inspect any of the
properties of the Company or any of its Subsidiaries, including its and their
financial and accounting records, and, to make copies and take extracts
therefrom, and to discuss its and their affairs, finances and accounts with its
and their officers, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may be reasonably requested;
provided that any confidential information so obtained by any Bank shall remain
confidential except where disclosure is mandated by applicable laws or such
information otherwise becomes public other than by a breach by such Bank of this
Section 5.05; provided further that this Section shall not prohibit any Bank
from disclosing to any Agent (or any Agent from disclosing to any Bank) any
Event of Default or Potential Event of Default.

Section 5.06. Compliancce With Laws. The Company and its Subsidiaries shall
exercise all due diligence in order to comply in all material respects with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, laws, rules and
regulations relating to the disposal of hazardous wastes and asbestos in the
environment and ERISA), noncompliance with which would have a Material Adverse
Effect.

Article 6
Negative Covenants

The Company covenants and agrees that, so long as any of the Commitments shall
be in effect and until payment in full of all of the Loans, unless the Required
Banks shall otherwise give prior written consent, it will perform all covenants
in this Section 6:

Section 6.01. Merger. The Company may not consolidate with, merge with or into
or sell, lease or otherwise transfer all or substantially all of its assets (as
an entirety or substantially as an entirety in one transaction or a series of
related transactions) to any Person unless:

> > (i) the Company shall be the continuing Person, or the Person (if other than
> > the Company) formed by such consolidation or into which the Company is
> > merged or to which the properties and assets of the Company are sold, leased
> > or transferred shall be a solvent corporation organized and existing under
> > the laws of the United States or any State thereof or the District of
> > Columbia and shall expressly assume, by an agreement, executed and delivered
> > to the Banks, in form and substance reasonably satisfactory to the Required
> > Banks, all of the obligations of the Company under this Agreement and the
> > Competitive Bid Loans;
> > 
> > (ii) immediately before and immediately after giving effect to such
> > transaction, no Event of Default and no Potential Event of Default shall
> > have occurred and be continuing (with the interest coverage ratio required
> > by Section 6.03(a) being calculated on a pro forma basis for the four fiscal
> > quarters of the Company and such Person ending immediately prior to the date
> > of such consolidation, merger, sale, lease or transfer); and
> > 
> > (iii) the Company shall deliver to the Banks an Officer's Certificate
> > (attaching the arithmetic computations to demonstrate compliance with
> > Section 6.03) and an opinion of counsel, each stating that such
> > consolidation, merger, sale, lease or transfer and such agreement comply
> > with this Section 6.03 and that all conditions precedent herein provided for
> > relating to such transaction have been complied with.

Section 6.02. Liens. The Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset (including any
document or instrument in respect of goods or accounts receivable) (other than
Margin Stock) of the Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, except:

> > (i) Liens in existence on the date hereof;
> > 
> > (ii) Permitted Encumbrances;
> > 
> > (iii) Liens on accounts receivable sold with recourse;
> > 
> > (iv) Liens incurred in connection with the acquisition of equipment by the
> > Company or any of its Subsidiaries for a cost less than $2,000,000 in any
> > case, provided that the principal amount of the indebtedness so secured
> > shall not exceed in any case 100% of the cost to the Company or such
> > Subsidiary of the equipment acquired and provided, further, that each such
> > Lien shall cover only the equipment acquired and the proceeds thereof,
> > substitutions therefor and replacements thereof; and
> > 
> > (v) Liens (other than Liens permitted by clauses (i)-(iv) above) securing
> > obligations of the Company and its Subsidiaries (including Indebtedness) not
> > in excess of an amount equal to 5% of the consolidated total assets of the
> > Company and its Subsidiaries, all as determined in accordance with GAAP on a
> > consolidated basis for the Company and its Subsidiaries.

Nothing in this Section 6.02 shall prohibit the sale, assignment, transfer,
conveyance or other disposition of any Margin Stock owned by the Company or any
of its Subsidiaries at its fair value, or the creation, incurrence, assumption
or existence of any Lien on or with respect to any Margin Stock.

Section 6.03. Financial Covenants.

(a) Minimum Consolidated Net Worth.

The Company will not permit its Consolidated Net Worth (less the Textron
Affiliate Amount) at any time during any fiscal quarter (each a "Measurement
Quarter") ending on and after December 29, 2001 to be less than the sum of
(x) $3,000,000,000 plus (y) an amount equal to 40% of the Consolidated Net
Income of the Company for each fiscal quarter of the Company in which the
Company had a Consolidated Net Income for such fiscal quarter in excess of $0
and which such fiscal quarter commenced on or after December 30, 2001 and ended
on or prior to the first day of such Measurement Quarter plus (z) 100% of the
proceeds of any equity issuances by the Company (excluding issuances as a result
of the exercise of employee stock options) on and after the date of this
Agreement.

(b) Interest Coverage Ratio.

The Company shall not permit the ratio of Consolidated EBITDA to Consolidated
Interest Expense at any date to be less than 1.5 to 1.0 calculated at the end of
each fiscal quarter of the Company by reference to the four fiscal quarter
periods ending on such date of calculation.

Section 6.04. Existing Subordinated Debt. The Company will not amend or
otherwise change the terms of any Existing Subordinated Debt except as
specifically permitted hereby, or make, directly or indirectly, any payment
consistent with an amendment or change thereto, if the effect of such amendment
or change is to increase the interest rate on such Debt, change the dates upon
which payments of principal or interest are due thereon, change any event of
default or condition to an event of default with respect to such Debt, grant any
security interest in favor of such Existing Subordinated Debt, change the
redemption provisions thereof, change the subordination provisions thereof,
cause the Existing Subordinated Debt to be guaranteed by any Person or which,
together with all other amendments or changes made, increase materially the
obligations of the obligor or confer additional rights on the holder of such
Debt which would be adverse to the Company or the Banks.

Section 6.05. Use of Proceeds. Notwithstanding any provisions of this Agreement
to the contrary, no portion of the proceeds of any borrowing under this
Agreement shall be used by the Company in any manner which would cause the
borrowing or the application of such proceeds to violate Regulation U,
Regulation T, or Regulation X of the Board or any other regulation of the Board
or to violate the Exchange Act, in each case as in effect on the date or dates
of such borrowing and such use of proceeds.

Article 7
Events Of Default

If any of the following conditions or events ("Events of Default") shall occur
and be continuing:

Section 7.01. Failure to Make Payments When Due. Failure to pay any installment
of principal of any Loan when due, whether at stated maturity, by acceleration,
by notice of prepayment or otherwise; or failure to pay any interest on any Loan
or any other amount due under this Agreement when due and such default shall
continue for 5 days; or

Section 7.02. Default in Other Agreements.

> > (i) Failure of the Company or any of its Subsidiaries to pay when due any
> > principal or interest on any Indebtedness (other than Indebtedness referred
> > to in Section 7.01) in an individual principal amount of $50,000,000 or more
> > or items of Indebtedness with an aggregate principal amount of $50,000,000
> > or more beyond the end of any period prior to which the obligee thereunder
> > is prohibited from accelerating payment thereunder or any grace period after
> > the maturity thereof, or (ii) breach or default of the Company or any of its
> > Subsidiaries (other than a default arising under any restrictive provision
> > relating to any sale, pledge or other disposition of Margin Stock contained
> > in a lending agreement to which any Bank or Affiliate thereof is a party)
> > with respect to any other term of (y) any evidence of any Indebtedness in an
> > individual principal amount of $50,000,000 or more or items of Indebtedness
> > with an aggregate principal amount of $50,000,000 or more; or (z) any loan
> > agreement, mortgage, indenture or other agreement relating thereto, if such
> > failure, default or breach shall continue for more than the period of grace,
> > if any, specified therein and shall not at the time of acceleration
> > hereunder be cured or waived; or

Section 7.03. Breach of Certain Covenants. Failure of any Borrower to perform or
comply with any term or condition contained in Section 5.02, 6.01, 6.03, 6.04 or
6.05 of this Agreement; or

Section 7.04. Breach of Warranty. Any representation or warranty made by any
Borrower in this Agreement or in any statement or certificate at any time given
by such Person in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect on the date as of which
made; or

Section 7.05. Other Defaults under Agreement. Any Borrower shall default in the
performance of or compliance with any term contained in this Agreement other
than those referred to above in Section 7.01, 7.03 or 7.04 and such default
shall not have been remedied or waived within 30 days after receipt of notice
from the Administrative Agent or any Bank of such default; or

Section 7.06. Involuntary Bankruptcy; Appointment of Receiver, etc. A court
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Company or any of its Restricted Subsidiaries or any Subsidiary
Borrower in an involuntary case under the Bankruptcy Code or any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, which
decree or order is not stayed; or any other similar relief shall be granted
under any applicable federal or state law; or an involuntary case is commenced
against the Company or any of its Restricted Subsidiaries or any Subsidiary
Borrower under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over the Company or any of its
Restricted Subsidiaries or any Subsidiary Borrower, or over all or a substantial
part of its property, shall have been entered; or an interim receiver, trustee
or other custodian of the Company or any of its Restricted Subsidiaries or any
Subsidiary Borrower for all or a substantial part of the property of the Company
or any of its Restricted Subsidiaries or any Subsidiary Borrower is
involuntarily appointed; or a warrant of attachment, execution or similar
process is issued against any substantial part of the property of the Company or
any of its Restricted Subsidiaries or any Subsidiary Borrower, and the
continuance of any such events in subpart (b) for 60 days unless dismissed,
bonded or discharged; or

Section 7.07. Voluntary Bankruptcy; Appointment of Receiver, etc. The Company or
any of its Restricted Subsidiaries or any Subsidiary Borrower shall have an
order for relief entered with respect to it or commence a voluntary case under
the Bankruptcy Code or any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; the making by the Company or any of its
Restricted Subsidiaries or any Subsidiary Borrower of any assignment for the
benefit of creditors; or the inability or failure of the Company or any of its
Restricted Subsidiaries or any Subsidiary Borrower, or the admission by the
Company or any of its Restricted Subsidiaries or any Subsidiary Borrower in
writing of its inability to pay its debts as such debts become due; or the Board
of Directors of the Company or any Restricted Subsidiary or any Subsidiary
Borrower (or any committee thereof) adopts any resolution or otherwise
authorizes action to approve any of the foregoing; or

Section 7.08. Judgments And Attachments. Any money judgment, writ or warrant of
attachment, or similar process involving individually or in the aggregate an
amount in excess of $50,000,000 shall be entered or filed against the Company or
any Restricted Subsidiary or any Subsidiary Borrower or any of its assets and
shall remain undischarged, unvacated, unbonded or unstayed, as the case may be,
for a period of 30 days or in any event later than five days prior to the date
of any proposed sale thereunder; or

Section 7.09     . Dissolution. Any order, judgment or decree shall be entered
against the Company or any of its Restricted Subsidiaries or any Subsidiary
Borrower decreeing the dissolution or split up of the Company or that Restricted
Subsidiary and such order shall remain undischarged or unstayed for a period in
excess of 30 days; or

Section 7.10. ERISA Title IV Liabilities.

> > (i) The Company or any of its ERISA Affiliates shall terminate or suffer the
> > termination of (by action of the PBGC or any successor thereto) any Pension
> > Plan, or shall suffer the appointment of or the institution of proceedings
> > to appoint a trustee to administer any Pension Plan, or shall withdraw
> > (under Section 4063 of ERISA) from a Pension Plan, if as of the date thereof
> > or any subsequent date the sum of the Company's and each ERISA Affiliate's
> > liabilities to the PBGC or any other Person under Sections 4062, 4063 and
> > 4064 of ERISA (calculated after giving effect to the tax consequences
> > thereof) resulting from or otherwise associated with the above-described
> > events exceeds $50,000,000; or
> > 
> > (ii) The Company or any of its ERISA Affiliates shall withdraw from any
> > Multiemployer Plan and the aggregate amount of withdrawal liability
> > (determined pursuant to Sections 4201 et seq. of ERISA) to which the Company
> > and its ERISA Affiliates become obligated to all Multiemployer Plans
> > requires annual payments in excess of $5,000,000;

THEN (i) upon the occurrence of any Event of Default described in the foregoing
Sections 7.06 or 7.07, the unpaid principal amount of and accrued interest on
all the Loans shall automatically become immediately due and payable, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by the Company and each Borrower and the obligation of
each Bank to make any Loans hereunder shall thereupon terminate, and (ii) upon
the occurrence of any other Event of Default, the Required Banks may, by written
notice to the Company and each Borrower, (A) terminate the Commitments and the
obligation of each Bank to make any Loan hereunder shall thereupon terminate
and/or (B) declare the unpaid principal amount of and accrued interest on all
the Loans to be, and the same shall forthwith become, immediately due and
payable. Nevertheless, if at any time within 60 days after acceleration of the
maturity of the Loans, each Borrower shall pay all arrears of interest and all
payments on account of the principal which shall have become due otherwise than
by acceleration (with interest on principal and, to the extent permitted by law,
on overdue interest, at the rates specified in this Agreement) and all other
fees and expenses then owed hereunder and all Events of Default and Potential
Events of Default (other than non-payment of principal of and accrued interest
on the Loans), in each case due and payable solely by virtue of acceleration)
shall be remedied or waived pursuant to Section 10.06, then the Required Banks
by written notice to the Company may (in their sole discretion) rescind and
annul the acceleration and its consequences; but such action shall not affect
any termination of the Commitments or any subsequent Event of Default or
Potential Event of Default or impair any right consequent thereon.

Section 7.11. Redenomination Upon Acceleration. Upon the acceleration of the
Loans outstanding hereunder following the occurrence and the continuance of any
Event of Default, the Required Banks may, at their option, and, notwithstanding
Section 2.12(m) of this Agreement, Redenominate all Eurocurrency Rate Loans
denominated in Alternative Currencies and then outstanding into Eurocurrency
Rate Loans or Base Rate Loans denominated in Dollars. Such Redenomination shall
be equal to the Currency Equivalent (calculated at the date of Redenomination)
in Dollars of such Eurocurrency Rate Loans. In addition, the affected Borrower
hereby agrees to indemnify each Bank against all losses contemplated by Section
2.12(e) of this Agreement suffered as a result of such Redenomination. In
addition, if upon any Event of Default, any payment default, or for purposes of
obtaining a judgment in any court for any purpose hereunder (including a
proceeding under the Bankruptcy Code), it becomes necessary to determine the
Currency Equivalent in Dollars of any payment obligation hereunder (whether with
respect to a principal amount or interest or otherwise) which is payable in any
other currency (an "Other Currency Obligation"), such determination shall be
made at the time (or from time to time) and to the extent payment (in whole or
in part) has actually been made by the affected Borrower or a judgment has been
rendered. A certificate of a Bank as to the amount required to be paid by the
affected Borrower under this Section shall accompany a demand for such payment
and shall be conclusive and binding for all purposes, absent manifest error.

Article 8
Agents

Section 8.01. Appointment. Each of the Banks hereby appoints and authorizes each
Agent to act hereunder and under the other instruments and agreements referred
to herein as its agent hereunder and thereunder. Each Agent agrees to act as
such upon the express conditions contained in this Section 8. The provisions of
this Section 8 are solely for the benefit of the Agents, and neither the Company
nor any other Borrower shall have any rights as a third party beneficiary of or
any obligations under any of the provisions hereof. In performing its functions
and duties under this Agreement, each Agent shall act solely as agent of the
Banks and does not assume and shall not be deemed to have assumed any obligation
towards or relationship of agency or trust with or for the Company or any other
Borrower.

Section 8.02. Powers; General Immunity.

(a) Duties Specified. Each Bank irrevocably authorizes each Agent to take such
action on such Bank's behalf and to exercise such powers hereunder and under the
other instruments and agreements referred to herein as are specifically
delegated to such Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. The Agents shall have only those
duties and responsibilities which are expressly specified in this Agreement and
each may perform such duties by or through its agents or employees. The duties
of the Agents shall be mechanical and administrative in nature; and no Agent
shall have by reason of this Agreement a fiduciary or trust relationship in
respect of any Bank; and nothing in this Agreement, expressed or implied, is
intended to or shall be so construed as to impose upon the Agents any
obligations in respect of this Agreement or the other instruments and agreements
referred to herein except as expressly set forth herein or therein.

(b) No Responsibility for Certain Matters. No Agent shall be responsible to any
Bank for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any Loan, or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statement or in any financial or other statements,
instruments, reports, certificates or any other documents in connection herewith
or therewith furnished or made by such Agent to any Bank or by or on behalf of
the Borrower to such Agent or any Bank, or for the accuracy of any information
relating to Competitive Bid Loans (including as to amounts outstanding at any
time), or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans, or of
the existence or possible existence of any Event of Default or Potential Event
of Default.

(c) Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees or agents shall be responsible or liable to any
Bank for any action taken or omitted hereunder or under any of the other Loan
Documents or in connection herewith or therewith unless caused by its or their
gross negligence or willful misconduct. If an Agent shall request instructions
from any Bank with respect to any act or action (including the failure to take
an action) in connection with this Agreement, such Agent shall be entitled to
refrain from such act or taking such action unless and until such Agent shall
have received instructions from the Required Banks. Without prejudice to the
generality of the foregoing, the Agents shall be entitled to rely, and shall be
fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for the
Borrower), accountants, experts and other professional advisors selected by it;
and no Bank shall have any right of action whatsoever against any Agent as a
result of such Agent acting or (where so instructed) refraining from acting
under this Agreement or the other instruments and agreements referred to herein
or therein in accordance with the instructions of the Required Banks. The Agents
shall be entitled to refrain from exercising any power, discretion or authority
vested in it under this Agreement or the other instruments and agreements
referred to herein or therein unless and until it has obtained the instructions
of the Required Banks.

(d) Agents Entitled to Act as Bank. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its respective individual capacity as a Bank
hereunder. With respect to its participation in the Loans, each of JPMorgan
Chase, Bank of America, N.A., Citibank, N.A., Deutsche Bank AG New York Branch
and UBS Warburg LLC shall have the same rights and powers hereunder as any other
Bank and may exercise the same as though it were not performing the duties and
functions delegated to it hereunder, and the term "Bank" or "Banks" or any
similar term shall, unless the context clearly otherwise indicates, include the
Agents in their respective individual capacity. Each of JPMorgan Chase, Bank of
America, N.A., Citibank, N.A., Deutsche Bank AG New York Branch and UBS Warburg
LLC and their respective Affiliates may accept deposits from, lend money to and
generally engage in any kind of banking, trust, financial advisory or other
business with the Company or any Affiliate or Subsidiary of the Company as if it
were not performing the duties specified herein, and may accept fees and other
consideration from the Company or any such Affiliate or Subsidiary for services
in connection with this Agreement and otherwise without having to account for
the same to the Banks.

Section 8.03. Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness. Each Bank represents and warrants that it has made its own
independent investigation of the financial condition and affairs of the Company
and each other Borrower in connection with the making of the Loans hereunder and
has made and shall continue to make its own appraisal of the creditworthiness of
the Company. No Agent shall have any duty or responsibility either initially or
on a continuing basis to make any such investigation or any such appraisal on
behalf of any Bank or to provide any Bank with any credit or other information
with respect thereto whether coming into its possession before the making of the
Loan or any time or times thereafter, and no Agent shall further have any
responsibility with respect to the accuracy of or the completeness of the
information provided to the Banks.

Section 8.04. Right to Indemnity. Each Bank severally agrees to indemnify each
Agent in accordance with its Pro Rata Share to the extent such Agent shall not
have been reimbursed by the Company, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including, without limitation, counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in performing its duties hereunder or under
the other Loan Documents or in any way relating to or arising out of this
Agreement; provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from an Agent's gross negligence or
willful misconduct. If any indemnity furnished to an Agent for any purpose
shall, in the opinion of such Agent, be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished.

Section 8.05. Resignation by the Agents. Any Agent may resign from the
performance of all its functions and duties hereunder at any time by giving
30 days' prior written notice to the Company and the Banks. Such resignation
shall take effect upon the acceptance by a successor Agent of appointment
pursuant to clauses  (b) and (c) below or as otherwise provided below.

(b) Upon any such notice of resignation, the Required Banks shall appoint a
successor Agent who shall be satisfactory to the Company and shall be an
incorporated bank or trust company with a combined surplus and undivided capital
of at least $500 million.

(c) If a successor Agent shall not have been so appointed within said 30 day
period, the resigning Agent, with the consent of the Company, shall then appoint
a successor Agent who shall serve in the same capacity as the resigning Agent
until such time, if any, as the Required Banks, with the consent of the Company,
appoint a successor Agent as provided above.

Section 8.06. Successor Agents. Any Agent may resign at any time as provided in
Section 8.05 hereof. Upon any such notice of resignation, the Required Banks
shall have the right, upon five days' notice to the Company and subject to
Section 8.05 hereof, to appoint a successor Agent. Upon the acceptance of any
appointment by a successor Agent, that successor Agent shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations as an Agent under this Agreement. After any retiring Agent's
resignation hereunder as an Agent the provisions of this Section 8 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
an Agent under this Agreement.

Section 8.07. Co-Syndication Agents. Nothing in this Agreement shall impose any
duty or liability whatsoever on any of the Co-Syndication Agents in such
capacity.

Article 9
Guarantee

Section 9.01. Guarantee. The Company hereby unconditionally guarantees the due
and punctual payment of all principal of and interest on, and all other amounts
now or hereafter payable by any Subsidiary Borrower to any Bank or Banks or any
Agent under this Agreement or any Loans (collectively, "Guaranteed Obligations")
when any of the same shall become due, whether at stated maturity, by required
payment, declaration, acceleration, demand or otherwise (including amounts which
would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. ' 362(a)), and agrees to pay any and
all costs and expenses (including reasonable fees and disbursements of counsel)
incurred by any Agent or the Banks in enforcing any rights under this Section 9.

The Company agrees that the Guaranteed Obligations may be extended or renewed,
in whole or in part, without notice or further assent from it, and that the
Company will remain bound under this Section 9 notwithstanding any extension,
renewal or other alteration of any Guaranteed Obligation.

Section 9.02. Obligation Not Affected by Certain Events. The Company waives
presentation of, demand of, and protest of any Guaranteed Obligation and also
waives notice of protest for nonpayment. The obligations of the Company under
this Section 9 shall not be affected by:

(a) the failure of any Bank, any Agent or any other Person to assert any claim
or demand or to enforce any right or remedy against any Subsidiary Borrower or
any successor thereto under the provisions of this Agreement or any other
agreement or otherwise;

(b) any extension or renewal of any provision of any thereof;

(c) any change in the time, manner or place of payment of any of the Guaranteed
Obligations or any rescission, waiver, amendment or modification of any of the
terms or provisions of this Agreement or any instrument or agreement executed
pursuant thereto;

(d) the failure to perfect any security interest in, or the release of, any of
the security held by any Bank, any Agent or other Person for any of the
Guaranteed Obligations; or

(e) any other act or omission to act or delay of any kind by the Borrower, any
Bank, any Agent or any other Person or any other circumstance whatsoever which
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of or defense to the Guaranteed Obligations.

Section 9.03. Guarantee of Payment. The Company further agrees that this Section
9 constitutes a guarantee of payment when due and not of collection and waives
any right to require that any resort be had by any Bank or any Agent or any
other Person to any security held for payment of any of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
any Bank, any Agent or any other Person in favor of any Subsidiary Borrower or
any other Person.

Section 9.04. Obligation Not Subject to Limitation. The obligation of the
Company under this Section 9 shall not be subject to any reduction, limitation,
impairment, or termination for any reason, including, without limitation, any
claim of waiver, release, surrender, alteration or compromise of any of the
Guaranteed Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Guaranteed Obligations or discharge
of any Subsidiary Borrower from any of the Guaranteed Obligations in a
bankruptcy or similar proceeding or otherwise. Without limiting the generality
of the foregoing, the obligation of the Company under this Section 9 shall not
be discharged or impaired or otherwise affected by the failure of any Bank or
any Agent or any other Person to assert any claim or demand or to enforce any
remedy under this Agreement or any other agreement or instrument or any other
guarantee, by any waiver or modification of any thereof, by any default, or by
any other act or thing or omission or delay to do any other act or thing which
may or might in any manner or to any extent vary the risk of the Company or
which would otherwise operate as a discharge of the Company as a matter of law
or equity.

The Company further agrees that this Section 9 shall continue to be effective or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of principal of, interest on or any other amount with respect to, any Guaranteed
Obligation is rescinded or must otherwise be restored by any Bank, any Agent or
any other Person upon the bankruptcy or reorganization of any Subsidiary
Borrower, any other Person or otherwise.

Section 9.05. Order of Payment. The Company further agrees, in furtherance of
the foregoing and not in limitation of any other right which any Bank, any Agent
or any other Person may have at law or in equity against the Company by virtue
of this Section 9, upon the failure of any Subsidiary Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether by
required prepayment, acceleration or otherwise (including amounts which would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. ' 362(a)), the Company will forthwith pay, or
cause to be paid, in cash, to the Administrative Agent for the ratable benefit
of the Banks or for the benefit of any Agent, as the case may be, an amount
equal to the sum of the unpaid principal amount of such Guaranteed Obligations
then due as aforesaid, accrued and unpaid interest on such Guaranteed
Obligations (including, without limitation, interest which, but for the filing
of a petition in bankruptcy with respect to any Subsidiary Borrower, would have
accrued on such Guaranteed Obligations) and all other Guaranteed Obligations
then owed to the Banks and such Agent as aforesaid. All such payments shall be
applied promptly, from time to time, by the Administrative Agent:

First

, to the payment of the costs and expenses of any collection, or other
realization under this Section 9, including reasonable compensation to the
Agents and their respective agents and counsel, and all expenses, liabilities
and advances made or incurred by the Agents in connection therewith;



Second,

to the payment of accrued but unpaid interest on the Loans comprising the
Guaranteed Obligations;



Third

, to the payment of the Guaranteed Obligations not paid pursuant to clause
Second above;



Fourth

, after payment in full of all Guaranteed Obligations, to the Company or its
successors or assigns, or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct, of any surplus then
remaining from such payments.



Section 9.06. Waiver by the Company. The Company hereby waives absolutely and
irrevocably any claim which it may have against any of the Subsidiary Borrowers
by reason of any payment to the Banks or any Agent or to any other Person
pursuant to or in respect of the guarantee set forth in this Section 9,
including any claim by way of subrogation, contribution, reimbursement,
indemnity or otherwise.

Article 10
Miscellaneous

Section 10.01. Benefit Of Agreement.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto,
provided that no Borrower may assign or transfer any of its interest hereunder
without the prior written consent of the Banks.

(b) Any Bank may make, carry or transfer Loans at, to or for the account of, any
of its branch offices or the offices of an Affiliate of such Bank, provided that
doing so shall not cause any Borrower to incur any additional costs hereunder at
the time of such transfer.

(c) Any Bank may assign its rights and delegate its obligations under this
Agreement and further may sell participations in all or any part of any Loan or
Loans made by it or its Commitment or any other interest herein to another bank
or other entity; provided that in the case of an assignment, such Bank shall (a)
give to the Company and the Administrative Agent prior notice thereof, and, in
the case of any assignment, the Company and the Administrative Agent shall,
except as set forth in the last sentence of this Section 10.01(c) and in Section
10.01(d), have consented thereto (such consent not to be unreasonably withheld)
and (b) comply with Section 10.01(f) hereof and thereupon, the assignee
"Purchasing Bank" shall have, to the extent of such assignment (unless otherwise
provided thereby), the rights and benefits described in Section 10.01(f) hereof,
and in the case of a participation, except as set forth below, (a) the
participant shall not have any rights under this Agreement or any other document
delivered in connection herewith (the participant's rights against such Bank in
respect of such participation to be those set forth in the agreement executed by
such Bank in favor of the participant relating thereto); provided that a
participation agreement may provide that a Bank will not agree to any
modification, amendment or waiver of any provision in this Agreement described
in clause (i), (iii), or (iv) of Section 10.06 without the consent of the
participant and (b) all amounts payable by the Borrower under Sections 2.12(e)
and 2.12(i) hereof shall be determined as if the Bank had not sold such
participation. Except with respect to interest rate, principal amount of any
Loan, fees, scheduled dates for payment of principal or interest or fees,
scheduled termination of commitments and commitment amounts, a Bank will not in
any such participation agreement restrict its ability to make any modification,
amendment or waiver to this Agreement without the consent of the participant.
Any Bank may furnish any information concerning the Company in possession of
such Bank from time to time to Affiliates of such Bank and to assignees and
participants (including prospective assignees and participants), provided,
however, that (i) except when such information is furnished to an Affiliate, the
furnishing Bank shall give the Company prior notice of any furnishing of
non-public information (ii) the recipient shall agree to the terms of this
Section 10.01 hereof and (iii) the furnishing of such information (and the
nature, manner and extent thereof) by any Bank to its Affiliates and such
assignees and participants shall be further governed by the relevant agreement,
assignment or participation agreement relating to such arrangement, assignment
or participation, as the case may be. Notwithstanding anything to the contrary
in the foregoing, (A) any Bank may, without the consent of the Company or the
Administrative Agent, assign any of its rights and interests in Loans hereunder
to (x) a federal reserve bank, (y) another Bank or (z) any Affiliate of such
Bank; provided that an Affiliate to whom such disposition has been made shall
not be considered a "Bank" for purposes of Section 10.06 but shall be considered
a "Bank" for purposes of Sections 10.04 and 10.05; and provided further that the
transferor Bank shall be deemed to hold such interests transferred to its
Affiliate for purposes of Section 10.06 for so long as such interests are held
by such Affiliate; and (B) no consent of the Company to an assignment shall be
required if at the time an Event of Default exists.

(d) Notwithstanding the foregoing provisions of this Section 10.01, each Bank
may at any time, upon 30 days' prior written notice to the Administrative Agent
and the Company, sell, assign, transfer or negotiate all or any part of its
Loans or Commitment if, but only if, concurrently therewith or prior thereto (a)
any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of a majority of
the outstanding shares of voting stock of the Company pursuant to one or more
transactions not approved, in their capacities as directors, by at least a
majority of the individuals who served as directors of the Company on the date
one year prior to the date of the first acquisition of voting stock leading to
such acquisition or (b) during any period of 12 consecutive months, commencing
before or after the date of this Agreement, individuals who at the beginning of
such 12 month period were directors of the Company cease for any reason to
constitute a majority of the board of directors of the Company.

(e) Except pursuant to an assignment permitted by this Agreement but only to the
extent set forth in such assignment, no Bank shall, as between each Borrower and
that Bank, be relieved of any of its obligations hereunder as a result of any
sale, transfer or negotiation of, or granting of participations in, all or any
part of the Loans or Commitment of that Bank or other obligations owed to such
Bank.

(f) Any Bank may at any time assign to one or more banks or other financial
institutions all, or a proportionate part of all, of its rights and obligations
under this Agreement, provided that (i) the minimum amount of such assignment
shall be equivalent to (A) if the Purchasing Bank is not a Bank hereunder,
$10,000,000 or the aggregate amount of the assigning Bank's Commitment,
whichever is less and (B) if the Purchasing Bank is a Bank hereunder, $5,000,000
and (ii) after giving effect to such assignment, the Commitment of the assigning
Bank is equivalent to not less than $10,000,000, unless such assigning Bank
shall have assigned all of its rights and obligations under this Agreement; and
provided further that any such assignment may, but need not, include rights of
the transferor Bank in respect of outstanding Competitive Bid Loans. Any
assignment made pursuant to Section 10.01(c) hereof shall be made pursuant to a
Transfer Supplement, substantially in the form of Exhibit F annexed hereto,
executed by the Purchasing Bank, the transferor Bank, the Company and the
Administrative Agent. Upon (i) such execution of such Transfer Supplement, (ii)
delivery of an executed copy thereof to the Borrower, (iii) payment by such
Purchasing Bank to such transferor Bank of an amount equal to the purchase price
agreed between such transferor Bank and such Purchasing Bank, and (iv) payment
by such Purchasing Bank or transferor Bank (as they shall mutually agree) to the
Administrative Agent of a non-refundable fee of $3,000 to cover administrative
and other expenses which may be incurred in connection with such assignment,
such Purchasing Bank shall for all purposes be a Bank party to this Agreement
and shall have the rights (including without limitation the benefits of Sections
2.12 and 2.13) and obligations of a Bank under this Agreement to the same extent
as if it were an original party hereto and thereto with the pro rata Share of
the applicable Commitment set forth in such Transfer Supplement, and no further
consent or action by the Company, the Banks or the Administrative Agent shall be
required. Such Transfer Supplement shall be deemed to amend this Agreement to
the extent, and only to the extent, necessary to reflect the addition of such
Purchasing Bank and the resulting adjustment of pro rata Shares arising from the
purchase by such Purchasing Bank of all or a portion of the rights and
obligations of such transferor Bank under this Agreement and the Loans. Upon the
consummation of any transfer to a Purchasing Bank pursuant to this paragraph
(f), the transferor Bank, the Administrative Agent and the Company shall make
appropriate arrangements so that, if requested, a replacement Note is issued to
such transferor Bank and a new Note or, as appropriate, a replacement Note, if
requested, issued to such Purchasing Bank, in each case in principal amounts
reflecting their pro rata Shares or, as appropriate, their outstanding Loans, as
adjusted pursuant to such Transfer Supplement.

Section 10.02. Expenses. Whether or not the transactions contemplated hereby
shall be consummated, the Company agrees to promptly pay (i) all the actual and
reasonable out-of-pocket costs and expenses of the Agents in connection with the
negotiation, preparation and execution of this Agreement; (ii) the reasonable
fees, expenses and disbursements of Davis, Polk & Wardwell, special counsel to
the Agents, in connection with the negotiation, preparation, execution and
administration of this Agreement, the Loans and any amendments and waivers
hereto or thereto; and (iii) all costs and expenses (including attorneys' fees,
expenses and disbursements, and costs of settlement) incurred by the Banks in
enforcing any obligations of or in collecting any payments due from any Borrower
hereunder by reason of the occurrence of any Event of Default or in connection
with any refinancing or restructuring of the credit arrangements provided under
this Agreement in the nature of a "work-out" or of any insolvency or bankruptcy
proceedings or otherwise.

Section 10.03. Indemnity. In addition to the payment of expenses pursuant to
Section 10.02 hereof, whether or not the transactions contemplated hereby shall
be consummated, the Company agrees to indemnify, pay and hold each Agent and
each Bank and the officers, directors, employees, agents, advisors and
affiliates of each of them (collectively called the "Indemnitees") harmless from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees,
expenses and disbursements of counsel for such Indemnitees in connection with
any investigative, administrative or judicial proceeding commenced or
threatened, whether or not such Indemnitee shall be designated a party thereto),
which may be imposed on, incurred by, or asserted against that Indemnitee, in
any manner relating to or arising out of this Agreement, the Banks' agreement to
make the Loans or the use or intended use of the proceeds of any of the Loans
hereunder (the "indemnified liabilities"); provided that, the Company shall have
no obligation to any Indemnitee hereunder to the extent that such indemnified
liabilities arose from the gross negligence or willful misconduct of that
Indemnitee. To the extent that the undertaking to indemnify, pay and hold
harmless set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy or otherwise, the Company shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
law, to the payment and satisfaction of all indemnified liabilities incurred by
the Indemnitees or any of them.

Section 10.04. Setoff. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Bank is hereby authorized by each
Borrower at any time and from time to time, without notice to such Borrower, or
to any other Person, and without presentment, demand or protest, any such being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, Indebtedness
evidenced by certificates of deposit, whether matured or unmatured but not
including trust accounts) and any other Indebtedness at any time held or owing
by that Bank (including, without limitation, any branches or agencies thereof,
wherever located) to or for the credit or the account of such Borrower against
and on account of the obligations and liabilities of such Borrower to that Bank
under this Agreement including, but not limited to, all claims of any nature or
description arising out of or connected with this Agreement or the Loans,
irrespective of whether or not that Bank shall have made any demand hereunder or
that Bank shall have declared the principal or the interest on the Loans, and
other amounts due hereunder, to be due and payable as permitted by Section 7 and
although said obligations and liabilities, or any of them, may be contingent or
unmatured.

Section 10.05. Ratable Sharing. Subject to the last sentence of this Section
10.05, the Banks agree among themselves that (i) with respect to all amounts
received by them which are applicable to the payment of principal of or interest
on the Syndicated Loans and amounts payable in respect of the facility fees,
equitable adjustment will be made so that, in effect, all such amounts will be
shared among the Banks proportionately to their respective pro rata Shares
whether received by voluntary payment, by the exercise of the right of setoff or
banker's lien, by counterclaim or cross action or by the enforcement of any or
all of the Syndicated Loans, (ii) if any of them shall exercise any right of
counterclaim, setoff, banker's lien or similar right with respect to amounts
owed by any Borrower hereunder or under the Syndicated Loans, then the Bank
shall apportion the amount recovered as a result of the exercise of such right
in accordance with each Bank's pro rata Share, and (iii) if any of them shall
thereby through the exercise of any right of counterclaim, set off, banker's
lien or otherwise or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal and interest due with respect to
the Syndicated Loans held by the Bank, or any amount payable hereunder, which is
greater than the proportion received by any other holder of the Syndicated Loans
in respect of the aggregate amount of principal and interest due with respect to
the Syndicated Loans held by it, or any amount payable hereunder, then the Bank
receiving such proportionately greater payments shall (y) notify each other Bank
and the Administrative Agent of such receipt and (z) purchase participations
(which it shall be deemed to have done simultaneously upon the receipt of such
payment) in the Syndicated Loans held by the other holders so that all such
recoveries of principal and interest with respect to the Syndicated Loans shall
be proportionate to their pro rata Shares provided that, if all or part of such
proportionately greater payment received by such purchasing holder is thereafter
recovered from such holder, those purchases shall be rescinded and the purchase
prices paid for such participations shall be returned to that holder to the
extent of such recovery, but without interest. Each Borrower expressly consents
to the foregoing arrangement and agrees that any holder of a participation in
any such Syndicated Loan so purchased and any other subsequent holder of a
participation in any Syndicated Loan otherwise acquired may exercise any and all
rights of banker's lien, set off or counterclaim with respect to any and all
moneys owing by such Borrower to that holder as fully as if that holder were a
holder of such Syndicated Loan in the amount of the participation held by that
holder. Notwithstanding the foregoing, upon the occurrence and during the
continuance of a Potential Event of Default or an Event of Default, the ratable
sharing arrangements set forth in this Section 10.05 shall be based on each
Bank's pro rata share of all Syndicated Loans outstanding at such time, rather
than on each Bank's pro rata Share.

Section 10.06. Amendments And Waivers. No amendment, modification, termination
or waiver of any provision of this Agreement or any Note or consent to any
departure by any Borrower therefrom shall in any event be effective without the
written concurrence of the Required Banks; provided that any amendment,
modification, termination or waiver of any provision that increases the
principal amount of the Commitments or the Loans, changes a Bank's pro rata
Share or affects the definitions of "Required Banks" and "Final Maturity Date,"
of any provision that expressly requires the approval or concurrence of all
Banks, that decreases the principal of or interest rates borne by the Syndicated
Loans, or postpones the payment of principal or interest due on the Syndicated
Loans, that decreases the amount or changes the due date of any amount payable
in respect of the fees payable hereunder, that eliminates the Company's
guarantee set forth in Section 9 hereof or of any of the provisions contained in
Sections 2.12(b), 2.12(c) and 7.01 hereof and this Section 10.06 shall be
effective only if evidenced by a writing signed by or on behalf of all Banks and
any waiver with respect to a Competitive Bid Loan can be given only by the Bank
affected with respect thereto. No amendment, modification, termination or waiver
of any provision of Section 8 hereof or any of the rights, duties, indemnities
or obligations of any Agent, as agent shall be effective without the written
concurrence of such Agent. The Administrative Agent may, but shall have no
obligation to, with the concurrence of any Bank, execute amendments,
modifications, waivers or consents on behalf of that Bank. Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given. No notice to or demand on any Borrower in any case shall
entitle such Borrower to any further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 10.06 shall be binding upon each
present or future Bank and, if signed by such Borrower, on the Borrower.

Section 10.07. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitation of, another covenant shall not avoid
the occurrence of an Event of Default or Potential Event of Default if such
action is taken or condition exists.

Section 10.08. Notices. Unless otherwise provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, telexed or sent by United States mail and
shall be deemed to have been given when delivered in person, upon receipt of
telecopy or telex or four Business Days after depositing it in the United States
mail, registered or certified, with postage prepaid and properly addressed;
provided that notices to the Administrative Agent shall not be effective until
received by such Agent. For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section 10.08) shall be: in the case of the Company, at its address or facsimile
number set forth on the signature pages hereof, in the case of the
Administrative Agent, at its address, facsimile number or telex number in New
York City set forth on the signature pages hereof, in the case of any Bank, at
its address, facsimile number or telex number set forth in its Administrative
Questionnaire or in the case of any party, at such other address, facsimile
number or telex number as such party may hereafter specify for the purpose by
notice to the Administrative Agent and the Company.

Section 10.09. Survival Of Warranties And Certain Agreements.

(a) All agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement and the making of the Loans hereunder.

(b) Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of the Company or any other Borrower set forth in
Sections 2.12(e) and 2.12(l), the agreements of the Company set forth in
Sections 10.02 and 10.03 and the agreements of Banks set forth in Sections
8.02(c), 8.04, 10.04 and 10.05 shall survive the payment of the Loans and the
termination of this Agreement.

Section 10.10. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure
or delay on the part of any Bank or lender of any Loan in the exercise of any
power, right or privilege hereunder or the Loans shall impair such power, right
or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege. All rights and remedies existing under this Agreement or the
Loans are cumulative to and not exclusive of any rights or remedies otherwise
available.

Section 10.11. Severability. In case any provision in or obligation under this
Agreement or Loan shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations thereof, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.

Section 10.12. Obligations Several; Independent Nature of Banks' Rights. The
obligation of each Bank hereunder is several, and no Bank shall be responsible
for the obligation or commitment of any other Bank hereunder. Nothing contained
in this Agreement and no action taken by the Banks pursuant hereto shall be
deemed to constitute the Banks to be a partnership, an association, a joint
venture or any other kind of entity. The amounts payable at any time hereunder
to each Bank shall be a separate and independent debt, and each Bank shall be
entitled to protect and enforce its rights arising out of this Agreement and it
shall not be necessary for any other Bank to be joined as an additional party in
any proceeding for such purpose.

Section 10.13. Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

Section 10.14. Applicable Law, Consent To Jurisdiction.

(a) THIS AGREEMENT, THE NOTES AND THE LOANS SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY BORROWER WITH RESPECT TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT EACH BORROWER ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT. THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVE TRIAL BY JURY, AND EACH BORROWER HEREBY IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
RESPECTIVE JURISDICTIONS.

Section 10.15. Successors And Assigns. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of the parties hereto and the successors and assigns of the Banks.
The terms and provisions of this Agreement shall inure to the benefit of any
assignee or transferee of the Loans and in the event of such transfer or
assignment, the rights and privileges herein conferred upon the Banks shall
automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions hereof. The Company's or any Borrower's
rights or any interest therein hereunder may not be assigned without the written
consent of all the Banks except pursuant to a merger, consolidation or sale,
lease or transfer of assets permitted by Section 6.01 hereof. The Banks' rights
of assignment are limited by and subject to Section 10.01 hereof. The Company
may, in its sole discretion, upon ten (10) days' prior written notice, replace
any of the Banks with one or more banks provided that (i) the Bank being
replaced has concurrently therewith been paid in full all amounts due to such
Bank hereunder, (ii) the full amount of the Commitments remains unchanged and
(iii) the percentages of the total Commitments allocated to each other Bank (or
any successors thereto) remains unchanged unless the prior written consent from
such Bank has been obtained. Any such Bank so replaced shall, upon written
request of the Company, execute and deliver such instruments and agreements as
are reasonably necessary to accomplish the same.

Section 10.16. Counterparts; Effectiveness. This Agreement and any amendments,
waivers, consents or supplements may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. This Agreement shall
become effective on such date (the "Effective Date") as a counterpart hereof
shall be executed by each of the parties hereto and copies hereof shall be
delivered to the Company and the Co-Syndication Agents.

Section 10.17. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable hereunder (the "Specified Currency") into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent or each Bank, as the
case may be, could purchase the Specified Currency with such other currency on
the Business Day preceding that on which final, nonappealable judgment is given.
The obligations of each Borrower in respect of any sum due to the Administrative
Agent or any of the Banks hereunder shall, notwithstanding any judgment in a
currency other than the Specified Currency, be discharged only to the extent
that on the Business Day following receipt by the Administrative Agent or such
Bank, as the case may be, of any sum adjudged to be so due in such other
currency the Administrative Agent or any Bank, as the case may be, may in
accordance with normal, reasonable banking procedures purchase the Specified
Currency with such other currency. If the amount of the Specified Currency so
purchased is less than the sum originally due to the Administrative Agent or
such Bank, in the Specified Currency, each Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Bank, as the case may be, against such loss.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

> Company
> 
> 
> 
> TEXTRON INC.

By:

/s/ Alan Passante

 

Title:

Assistant Treasurer

   

 

Notice Address:
Textron Inc.
40 Westminster Street
Providence, RI 02903
Attention: Treasurer

Telephone No.
Telecopy No.

 

with a copy to:
Textron Inc.
40 Westminster Street
Providence, RI 02903
Attention: General Counsel

 

Commitments

> 

$50,000,000.00

> Administrative
> 
> Agent
> 
> 
> 
> JPMORGAN CHASE BANK

By:

/s/ Randolph E. Cates

 

Title:

Vice President

 

 

 

> 

$44,583,333.33

> Co-Syndication
> 
> Agents
> 
> 
> 
> BANK OF AMERICA, N.A.

By:

/s/ John W. Pocalykos

 

Title:

Managing Director

 

 

 

> 

$44,583,333.33

> CITIBANK, N.A.

By:

/s/ Diane. Pockaj

 

Title:

Director

 

 

 

> 

$44,583,333.33

> DEUTSCHE BANK AG

By:

/s/ David J. Dickinson, Jr.

 

Title:

Vice President

           

By:

/s/ William W. McGinty

 

Title:

Director

     

 

 

 

> 

$44,583,333.33

> UBS AG

By:

/s/ Patricia O'Kici

 

Title:

Director

           

By:

/s/ Lynne B. Alfarone

 

Title:

Associate Director

     

 

 

 

> 

$26,666,666.67

> Co-Agents
> 
> BARCLAYS BANK PLC

By:

/s/ L. Peter Yetman

 

Title:

Director

 

 

 

> 

$26,666,666.67

> BNP PARIBAS

By:

/s/ Richard Pace

 

Title:

Director

           

By:

/s/ Shayn P. March

 

Title:

Vice President

 

 

 

> 

$26,666,666.67

CREDIT SUISSE FIRST BOSTON,
CAYMAN ISLANDS BRANCH

By:

/s/ Kristin Lepri

 

Title:

Associate

           

By:

/s/ Bill O'Daly

 

Title:

Director

 

 

 

> 

$26,666,666.67

HSBC BANK USA

By:

/s/ Christopher M. Samms

 

Title:

Officer, First Vice President

           

 

 

 

> Participants

> $23,333,333.33

FIRST UNION NATIONAL BANK

By:

/s/ Henry H. Hagan

 

Title:

Senior Vice President

           

 

 

> $16,666,666.67

BANK OF MONTREAL

By:

/s/ Brian L. Banke

 

Title:

Vice President

           

 

 

> $16,666,666.67

BANK OF TOKYO-MITSUBISHI TRUST COMPANY

By:

/s/ P. Donnelly

 

Title:

Vice President

           

 

 

> $16,666,666.67

BANK ONE

By:

/s/ Jules Panno

 

Title:

Director

           

 

 

> $16,666,666.67

DANSKE BANK

By:

/s/ George B. Wendell

 

Title:

Vice President

       

/s/ John O'Neill

 

Title:

Assistant General Manager

 

 

> $16,666,666.67

FLEET NATIONAL BANK

By:

/s/ Irene Bertozzi-Bartenstein

 

Title:

Vice President

     

 

 

> $16,666,666.67

ROYAL BANK OF CANADA

By:

/s/ Ritta Y. Lee

 

Title:

Vice President

     

 

 

> $16,666,666.67

SOCIETE GENERAL

By:

/s/Carol Radice

 

Title:

Vice President

     

 

 

> $16,666,666.67

THE BANK OF NOVA SCOTIA

By:

/s/M.R.Bradley

 

Title:

Authorized Signatory

     

 

 

> $8,333,333.33

MELLON BANK, N.A.

By:

/s/J. Wade Bell

 

Title:

Vice President

     

PRICING SCHEDULE

Each of "Facility Fee Rate" and "Eurocurrency Margin" means, for any date, the
rate set forth below in the row opposite such term and in the row corresponding
to the "Utilization" at such date and under the column corresponding to the
"Pricing Level" at such date; provided that the Eurocurrency Margin for any day
on or after the Termination Date will be the applicable rate set forth below
plus 50 basis points:

 

Level I

Level II

Level III

Level IV

Level V

Level VI

Facility Fee Rate

0.06%

0.07%

0.08%

0.10%

0.125%

0.15%

Eurocurrency Margin

Utilization

# 50%

Utilization > 50%

0.165%

0.415%

0.18%

0.43%

0.295%

0.545%

0.40%

0.65%

0.625%

0.875%

0.85%

1.10%

For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:

"Level I Pricing" applies at any date if, at such date, the Borrower's long-term
debt is rated (i) A+ or higher by S&P or (ii) A1 or higher by Moody's.

"Level II Pricing" applies at any date if, at such date, (i) (A) the Borrower's
long-term debt is rated A or higher by S&P or (B) A2 or higher by Moody's and
(ii) Level I Pricing does not apply.

"Level III Pricing" applies at any date if, at such date, (i) (A) the Borrower's
long-term debt is rated A- or higher by S&P or (B) A3 or better by Moody's and
(ii) neither Level I Pricing nor Level II Pricing applies.

"Level IV Pricing" applies at any date, if at such date, (i) (A) the Borrower's
long-term debt is rated BBB+ or higher by S&P or (B) Baa1 or higher by Moody's
and (ii) none of Level I Pricing, Level II Pricing and Level III Pricing
applies.

"Level V Pricing" applies at any date if, at such date, (i) (A) the Borrower's
long-term debt is rated BBB or higher by S&P or (B) Baa2 or higher by Moody's
and (ii) none of Level I Pricing, Level II Pricing, Level III and Level IV
Pricing applies.

"Level VI Pricing" applies at any date if, at such date, no other Pricing Level
applies.

"Moody's" means Moody's Investors Service, Inc.

"Pricing Level" refers to the determination of which of Level I, Level II, Level
III, Level IV, Level V or Level VI applies at any date.

"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc.

"Utilization" means, at any date, the percentage equivalent of a fraction (i)
the numerator of which is the aggregate principal amount of all Loans
outstanding denominated in Dollars together with the Currency Equivalent in
Dollars of all Loans denominated in Alternative Currencies at such date and (ii)
the denominator of which is the amount of the Total Commitment at such date. If
for any reason any Loans remain outstanding after termination of the Total
Commitment, Utilization shall be deemed to be 100%.

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Borrower
without third-party enhancement, and any rating assigned to any other debt
security of the Borrower shall be disregarded. The rating in effect at any date
is that in effect at the close of business of such date.

If the Borrower is split-rated and the ratings differential is one level, the
higher of the two ratings will apply (e.g. A+/A2 results in Level I Pricing and
A-/Baa1 results in Level III Pricing). If the Borrower is split-rated and the
ratings differential is two levels or more, the average of the two ratings (or
the higher of two intermediate ratings) shall be used (e.g. A+/Baa1 results in
Level II Pricing and A/BBB results in Level III Pricing).

EXHIBIT A to
Credit Agreement

 TEXTRON INC.

 PROMISSORY NOTE

 

 

New York, New York

 

_____ __, 20__

FOR VALUE RECEIVED, the undersigned [NAME OF BORROWER], a _____________
corporation (the "Borrower"), HEREBY PROMISES TO PAY to the order of
______________ (the "Payee") for the account of its Applicable Lending Office,
on the maturity date provided for in the Credit Agreement, the unpaid principal
amount of each Loan made by the Payee to the Borrower pursuant to the Credit
Agreement referred to below.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from the date hereof until paid in full at the rates and at the times which
shall be determined in accordance with the provisions of the 364-Day Credit
Agreement dated as of April 1, 2002 (such Agreement, as amended, amended and
restated, supplemented or otherwise modified from time to time, being the
"Credit Agreement") among the Borrower, the Banks listed therein, JPMorgan Chase
Bank, as Administrative Agent and Bank of America, N.A., Citibank, N.A.,
Deutsche Bank AG New York Branch and UBS Warburg LLC, as Co-Syndication Agents.

This Note is one of the Borrower's "Notes" and is issued pursuant to and
entitled to the benefits of the Credit Agreement to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Loans evidenced hereby were made and are to be repaid. Capitalized terms used
herein without definition shall have the meanings set forth in the Credit
Agreement.

All payments of principal and interest in respect of this Note shall be made in
the currency in which the Loan is denominated in same day funds (or, if the Loan
was made in an Alternative Currency, in such funds as may be then customary for
the settlement of international transactions in such Alternative Currency), in
accordance with the terms of the Credit Agreement. Each of the Payee and any
subsequent holder of this Note agrees, by its acceptance hereof, that before
disposing of this Note or any part thereof it will make a notation on the
Schedule attached hereto of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, however, that the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligation of the Borrower hereunder with respect to
payments of principal or interest on this Note.

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note; provided, however, that in the event that the
day on which payment relating to a Eurocurrency Rate Loan is due is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, then the due date thereof shall be the next preceding
Business Day.

This Note is subject to mandatory prepayment as provided in Section 2.10(c) of
the Credit Agreement and prepayment at the option of the Borrower as provided in
Section 2.10(b) of the Credit Agreement.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued but unpaid interest thereon, may
become, or may be declared to be (shall automatically become and be declared to
be, in the case of certain Events of Default relating to bankruptcy matters),
due and payable in the manner, upon the conditions and with the effect provided
in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

The Borrower promises to pay all costs and expenses, including attorneys' fees,
all as provided in Section 10.02 of the Credit Agreement, incurred in the
collection and enforcement of this Note. The Borrower hereby consents to
renewals and extensions of time at or after the maturity hereof, without notice,
and hereby waives diligence, presentment, protest, demand and notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

The Credit Agreement and this Note shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer, as of the day and year and at the
place first above written.

 

> TEXTRON INC.

By:

   

Name:

   

Title:

 

 

 

     EXHIBIT

LOANS AND PRINCIPAL PAYMENTS SCHEDULE

Date

Type of Loan Made This Date

Amount of Loan Made This Date

Amount of Principal Paid This Date

Outstanding Principal Balance This Date

Notation Made By

                       

EXHIBIT B to
Credit Agreement

 

OPINION OF COUNSEL

 FOR THE

 BORROWER

 [Letterhead of Textron Inc.]

 [DATE]

JPMorgan Chase Bank,
   as Administrative Agent
270 Park Avenue
New York, New York 10017
and
The Banks Party to the Credit
Agreement Referenced Below


> > > > Re:     364-Day Credit Agreement dated as of April 1, 2002 among Textron
> > > > Inc., the Banks named therein, JPMorgan Chase Bank, as Administrative
> > > > Agent and Bank of America, N.A., Citibank, N.A., Deutsche Bank AG New
> > > > York Branch and UBS Warburg LLC, as
> > > > Co-Syndication Agents

Ladies and Gentlemen:

I am the Senior Associate General Counsel of Textron Inc., a Delaware
corporation ("Company"). This opinion is rendered to you pursuant to Section
3.01(b) of the 364-Day Credit Agreement dated as of April 1, 2002 (the "Credit
Agreement") among the Company, the Banks named as parties thereto (the "Banks"),
JPMorgan Chase Bank, as Administrative Agent ("Agent") and Bank of America,
N.A., Citibank, N.A., Deutsche Bank AG New York Branch and UBS Warburg LLC, as
Co-Syndication Agents. The undersigned has prepared this opinion and delivered
it to the Banks for their benefit at the request of the Company. Unless
otherwise defined herein, capitalized terms used herein have the meanings set
forth in the Credit Agreement.

In my capacity as Senior Associate General Counsel I have examined originals, or
copies identified to my satisfaction , of such records, documents or other
instruments as in my judgement are necessary or appropriate to enable me to
render the opinions expressed below. I am familiar, either directly or by
inquiry of other officers or employees of the Company and its Subsidiaries or
others, and/or through examination of the Company's and its Subsidiaries' books
and records, with the business, affairs and records of the Company and its
Subsidiaries requisite to giving this opinion. Where and as this opinion states
conclusions based upon the absence of facts, I have received in the course of my
employment no contrary information and would expect to receive such information
if an officer of the Company had notice thereof.

I have been furnished with, and have obtained and relied without independent
investigation upon, such certificates and assurances from public officials as I
have deemed necessary or appropriate. In my examinations, I have assumed (a) the
genuineness of all signatures as to all parties other than the Borrowers, the
conformity to original documents of all documents submitted to em as copies or
drafts and the authenticity of such originals of such latter documents, (b) as
to all Persons other than the Borrowers, the due completion, execution,
acknowledgment as indicated thereon and delivery of documents recited herein and
therein and the validity and enforceability against all parties thereto, and (c)
that each Person other than the Borrowers which is a party to the Credit
Agreement has full power, authority and legal right, under its charter and other
governing documents, corporate legislation and the laws of its jurisdiction of
incorporation, to perform its respective obligations under the Credit Agreement.

I have investigated such questions of law for the purpose of rendering this
opinion as I have deemed necessary. I am opining herein only as to the United
States federal laws, the corporate laws of the State of Delaware and the laws of
the State of New York.

On the basis of the foregoing, and in reliance thereon, and subject to the
limitations, qualifications and exceptions set forth herein, I am of the opinion
that:

1.     Each Borrower is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation. Each Borrower
has all requisite corporate power and authority to own and operate its
properties, to carry on its business as now conducted and proposed to be
conducted, to enter into the Credit Agreement and to carry out the transactions
contemplated thereby.

2.     Each Borrower is in good standing wherever necessary to carry on its
present business and operations, except in jurisdictions in which the failure to
be in good standing has not had and will not have a material adverse effect on
the conduct of the business of Company and its Subsidiaries, taken as a whole.

3.     The execution, delivery and performance of the Credit Agreement and the
borrowing of the Loans have been duly authorized by all necessary corporate
action by each Borrower.

4.     The execution, delivery and performance by each Borrower of the Credit
Agreement and the issuance, delivery and performance of the Notes issued
thereunder today and the borrowing of the Loans do not and will not (i) violate
any provision of law applicable to the Company or any of its Subsidiaries, the
Certificates of Incorporation or By-laws of the Company or any of its
Subsidiaries, or, to my knowledge (after inquiry), any order, judgment or decree
of any court or other agency of government binding on the Company or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
the Company or any of its Subsidiaries of which I am aware (after inquiry),
(iii) result in or require the creation or imposition of any material Lien upon
any of the material properties or assets of the Company or any of its
Subsidiaries under any such Contractual Obligation or (iv) require any approval
of stockholders or any approval or consent of any Person under any Contractual
Obligation of the Company or any of its Subsidiaries of which I am aware (after
inquiry) other than such approvals and consents which will be obtained on or
before the Effective Date.

5.     The execution, delivery and performance by each Borrower of the Credit
Agreement and the issuance, delivery and performance by each Borrower of the
Notes to be issued by such Borrower today will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
federal , state or other Governmental Authority or regulatory body other than
any such registration, consent, approval, notice or other action which has been
duly made, given or taken.

6.     The Credit Agreement and the Notes issued thereunder today are, and, each
Loan when made will be, the legally valid and binding obligations of the
applicable Borrower, enforceable against such Borrower in accordance with its
respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors' rights generally or by equitable principles relating to enforce
ability.

7.     Except as disclosed in the Financial Statements delivered to the Banks
pursuant to Section 4.03 of the Credit Agreement, to my knowledge (after
inquiry), there is no action, suit, proceeding, governmental investigation or
arbitration (whether or not purportedly on behalf of the Company or any of its
Subsidiaries) at law or in equity or before or by any federal, state, municipal
or other governmental department, commission, board, bureau, agency, court or
instrumentality, domestic or foreign, pending or, to my knowledge threatened
against or affecting the Company or any of its Subsidiaries or any property of
the Company or any of its Subsidiaries which is probable of being successful and
which would have Material Adverse Effect.

8.     Neither the Company nor any of its Subsidiaries is subject to regulation
under the Public Utility Holding Company Act of 1935 or to any federal or state
statute or regulation limiting its ability to incur Indebtedness for money
borrowed as contemplated by the Credit Agreement.

9.     Neither the Company nor any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock.

Very truly yours,

 

Very truly yours,



 

Exhibit C to
Credit Agreement

 [Letterhead of

Davis Polk & Wardwell]

 

 

[Date]

To the Banks and the Agents
Referred to Below
c/o JPMORGAN CHASE BANK,
   as Administrative Agent
270 Park Avenue
New York, New York 10017

     Dear Sirs:

We have participated in the preparation of the 364-Day Credit Agreement dated as
of April 1, 2002 (the "Credit Agreement") among Textron Inc., a Delaware
corporation (the "Company"), the Banks party thereto, JPMorgan Chase Bank, as
Administrative Agent (the "Administrative Agent") and Bank of America, N.A.,
Citibank, N.A., Deutsche Bank AG New York Branch and UBS Warburg LLC, as
Co-Syndication Agents (the "Co-Syndication Agents" and together with the
Administrative Agent, the "Agents"), and have acted as special counsel for the
Agents for the purpose of rendering this opinion pursuant to Section 3.01(c) of
the Credit Agreement. Terms defined in the Credit Agreement are used herein as
therein defined.

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as we have deemed necessary or advisable for purposes of this
opinion.

Upon the basis of the foregoing, we are of the opinion that:

1.     The execution, delivery and performance by the Company of the Credit
Agreement are within the Company's corporate powers and have been duly
authorized by all necessary corporate action.

2.     The Credit Agreement constitutes a valid and binding agreement of the
Company and the Notes to be issued thereunder today constitute a valid and
binding obligation of the Company, in each case enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors' rights generally and general principles of equity.

We are members of the Bar of the State of New York and the foregoing opinion is
limited to the laws of the State of New York, the federal laws of the United
States of America and the General Corporation Law of the State of Delaware. In
giving the foregoing opinion, we express no opinion as to the effect (if any) of
any law of any jurisdiction (except the State of New York) in which any Bank is
located which limits the rate of interest that such Bank may charge or collect.

This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by
any other Person without our prior written consent.

 

Very truly yours,

 

Exhibit D-1 to
Credit Agreement


[FORM OF NOTICE OF SYNDICATED BORROWING]

 

 

Pursuant to Section 2.01(b) of that certain 364-Day Credit Agreement dated as of
April 1, 2002 among Textron Inc., a Delaware corporation (the "Company"), the
Banks listed therein (the "Banks"), JPMorgan Chase Bank, as Administrative Agent
(the "Agent") and Bank of America, N.A., Citibank, N.A., Deutsche Bank AG New
York Branch and UBS Warburg LLC, as Co-Syndication Agents (such Agreement as
amended to the date hereof being the "Credit Agreement"), this represents the
undersigned Borrower's request to borrow on __________, 20__ from the Banks in
accordance with each Bank's Pro Rata share __________ [specify currency] as
[Base Rate/Eurocurrency Rate] Loans. [The initial Interest Period for such Loans
is requested to be a __________ period.] The proceeds of such Loans are to be
deposited in the Borrower's account designated below. The Borrower represents
and warrants to the Banks and the Agent that, after giving effect to the
Borrowing requested hereby and the making of all loans requested but not funded
as of the proposed Funding Date of the Borrowing requested hereby, the aggregate
principal amount of all Loans outstanding in Dollars is $____________ and the
aggregate principal amount of all Loans outstanding in [specify for each
Alternative Currency in which Loans are outstanding] is __________. Capitalized
terms used herein without definition shall have the meanings set forth in the
Credit Agreement.

Dated:

 

> [NAME OF BORROWER]

By:

   

Name:

   

Title:

               

Account

Designation  

Name of Bank:

 

Account Number:

Exhibit D-2 to
Credit Agreement

[FORM OF NOTICE OF COMPETITIVE BID BORROWING]

[Name and Address of Bank]

 

 

Gentlemen:

 

The undersigned refers to the 364-Day Credit Agreement, dated as of April 1,
2002, among Textron Inc., the Banks listed therein, JPMorgan Chase Bank, as
Administrative Agent and Bank of America, N.A., Citibank, N.A., Deutsche Bank AG
New York Branch and UBS Warburg LLC, as Co-Syndication Agents (such agreement as
amended to the date hereof being the "Credit Agreement") and hereby gives you
notice pursuant to Section 2.02(b) of the Credit Agreement that the undersigned
hereby requests a Competitive Bid Loan under the Credit Agreement, and in that
connection sets forth the terms on which such Competitive Bid Loan is requested
to be made:

> > > > (A) Date of Competitive Bid Borrowing          ________________
> > > > 
> > > > (B) Amount of Competitive Bid Loan              ________________
> > > > 
> > > > (C) Interest Period (Maturity Date)                 ________________
> > > > 
> > > > (D) Currency of Competitive Bid Loan            ________________
> > > > 
> > > > (E) Account Designation:
> > > > 
> > > > > > Bank                                           ________________
> > > > > > 
> > > > > > Account Number                         ________________
> > > > 
> > > > (F)      Interest Payment Date(s)                       
> > > > ________________
> > > > 
> > > > (G) Type of Competitive Bid Loan
> > > > 
> > > > > > (Absolute Rate/LIBOR)                ________________
> > > > 
> > > > (H) Aggregate Principal Amount of
> > > > 
> > > > Loans Outstanding in:
> > > > 
> > > > > > Dollars                                          ________________
> > > > > > 
> > > > > > [specify for each Alternative
> > > > > > Currency in which Loans
> > > > > > are outstanding]                             ________________
> > > > 
> > > > 1
> > > > 
> > > > (I)     ___________________________          ________________
> > > > 
> > > > 
> > > > 
> > > > 1
> > > > 
> > > > Insert additional terms, if any.

The undersigned hereby confirms and represents, as of the date hereof and as of
the date of the Competitive Bid Loan, that 2have been satisfied.

 

> Very truly yours,
> 
> [Name of Borrower]

By:

   

Name:

   

Title:

 

2

Insert conditions to Borrowing as agreed between the Borrower and the Bank.



 

 

 

 

     Exhibit D-3 to
     Credit Agreement

     [FORM OF NOTICE OF CONVERSION/CONTINUATION]

Pursuant to that certain 364-Day Credit Agreement dated as of April 1, 2002 (as
amended to the date hereof, the "Credit Agreement") among Textron Inc. (the
"Company"), the Banks listed therein, JPMorgan Chase Bank, as Administrative
Agent and Bank of America, N.A., Citibank, N.A., Deutsche Bank AG New York
Branch and UBS Warburg LLC, as Co-Syndication Agents, this represents the
undersigned Borrower's request [A: to convert $_________ in principal amount of
presently outstanding Base Rate Loans with an Interest Payment Date of
__________, 20__ to Eurocurrency Rate Loans on __________, 20__. The Interest
Period for such Eurocurrency Rate Loans commencing on such Interest Payment Date
is requested to be a __________ period.] [B: to continue as Eurocurrency Rate
Loans __________ in [specify currency] in principal amount of presently
outstanding [Eurocurrency Rate] Loans with an Interest Payment Date of
__________, 20__. The Interest Period for such Eurocurrency Rate Loans
commencing on such Interest Payment Date is requested to be a __________
period.]1

The undersigned officer, to the best of his knowledge, and the Borrower certify
that no Event of Default or Potential Event of Default has occurred and is
continuing under the Credit Agreement. Capitalized terms used herein without
definition have the meanings set forth in the Credit Agreement.

Dated:

>  

> [Name of Borrower]

By:

   

Name:

   

Title:

 

1

Insert A or B with appropriate insertions.



     Exhibit E to
     Credit Agreement

TEXTRON INC.

Compliance Certificate

With reference to the provisions of Section 5.01 of the 364-Day Credit Agreement
(the "Agreement") dated as of April 1, 2002, as amended, among Textron Inc. (the
"Company"), the Banks listed therein, JPMorgan Chase Bank, as Administrative
Agent and Bank of America, N.A., Citibank, N.A., Deutsche Bank AG New York
Branch and UBS Warburg LLC, as Co-Syndication Agents, the undersigned, being
Vice President and Controller (Principal Accounting Officer) of the Company,
hereby certifies that:

> > > > a) the consolidated balance sheet at [insert date] and the related
> > > > consolidated statements of income and cash flows for the year then ended
> > > > which were included in the accompanying Annual Report on Form 10-K/10-Q
> > > > for the [year/quarter] ended [insert date], present fairly the
> > > > consolidated financial position of Textron Inc. at [insert date] and the
> > > > consolidated results of its operations and its cash flows for the year
> > > > then ended, in conformity with generally accepted accounting principles
> > > > which have been applied on a consistent basis during the period except
> > > > as noted in such Report;
> > > > 
> > > > b) with respect to Section 6.03(a) of the Agreement, the Company's
> > > > Consolidated Net Worth (as defined in the Agreement) was greater than
> > > > [insert amount] as at [insert date] (see Schedule A attached hereto);
> > > > 
> > > > c) with respect to Section 6.03(b) of the Agreement, the Company's
> > > > Interest Coverage Ratio (as defined in the Agreement) was greater than
> > > > 1.5 to 1.0 as at [insert date] (see calculation set forth on Schedule A
> > > > attached hereto):
> > > > 
> > > > d) the undersigned has reviewed the terms of the Agreement and has made,
> > > > or caused to be made under the undersigned's supervision, a review in
> > > > reasonable detail of the transactions and condition of the Company and
> > > > its consolidated subsidiaries during the accounting period covered by
> > > > the above-referenced financial statements and the undersigned has no
> > > > knowledge of the existence as at the date of this certificate of any
> > > > condition or event which constitutes an Event of Default or a Potential
> > > > Event of Default (as such terms are defined in the Agreement).

IN WITNESS WHEREOF, the undersigned has hereunto set his hand this day of , .

________________________

Vice President and Controller

     Schedule A

TEXTRON INC.

Financial Covenants

(in millions, except ratios)

 

[Insert Date]

Section 6.03(a) -

 

> > Consolidated Net Worth

$

> > Less: Affiliate Amount 

 
 _______________________________________________________________________________________
 $

> > Minimum permitted:

 

> > > > Minimum permitted as of 12/29/01

$ 3,000.00

> > > > Add: Consolidated net income (loss)

 

> > > > (adjusted to 12/29/01 GAAP)

 

> > > > For the quarter ended [Insert Date]

 

> > > > > If income, X 40%

 

> > > > > If loss, X 0%

 

> > > > [Repeat for subsequent quarters]

  __________________________________________________________________ $

> > Add: Equity issuances (excluding exercise
> > of employee stock options)

 

> > Minimum permitted as of [Insert Date]

$ 0.0

Section 6.03(b) - Interest Coverage Ratio

Four fiscal quarter period ended [Insert Date]

Consolidated EBITDA

$

Consolidated Interest Expense

$

> > > > Consolidated EBITDA to Consolidated
> > > > Interest Expense

 

Minimum permitted

1.5 to 1.0

     Exhibit F to
     Credit Agreement

FORM OF TRANSFER SUPPLEMENT

TRANSFER SUPPLEMENT, dated as of __________, 20__, among [NAME OF BANK] (the
"Transferor Bank") and each bank listed as a Purchasing Bank on the signature
pages hereof (each, a "Purchasing Bank"), and JPMorgan Chase Bank, as
Administrative Agent (the "Agent") for the Banks under the Credit Agreement
described below and as agreed to by Textron Inc., a Delaware corporation (the
"Company").

W I T N E S S E T H

WHEREAS, this Transfer Supplement is being executed and delivered pursuant to
Section 10.01(f) of the 364-Day Credit Agreement dated as of April 1, 2002,
among the Company, the Agent, the Banks listed therein and Bank of America,
N.A., Citibank, N.A., Deutsche Bank AG New York Branch and UBS Warburg LLC, as
Co-Syndication Agents (as such agreement may be amended, amended and restated,
supplemented, or otherwise modified from time to time, the "Credit Agreement");
capitalized terms used and not otherwise defined herein being used herein as
therein defined);

WHEREAS, each Purchasing Bank (if it is not already a Bank party to the Credit
Agreement) wishes to become a Bank party to the Credit Agreement; and

WHEREAS, the Transferor Bank is selling and assigning to each Purchasing Bank
certain rights, obligations and commitments of the Transferor Bank under the
Credit Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

(a) Upon the execution and delivery of this Transfer Supplement by each
Purchasing Bank, the Transferor Bank, the Agent and the Company, each such
Purchasing Bank shall be a Bank party to the Credit Agreement for all purposes
thereof.

(b) The Transferor Bank acknowledges receipt from each Purchasing Bank of an
amount equal to the purchase price, as agreed between the Transferor Bank and
such Purchasing Bank, of the portion being purchased by such Purchasing Bank
(such Purchasing Bank's "Purchased Pro Rata Share") of the outstanding principal
amount of, and accrued interest on, the Loans and all other amounts owing to the
Transferor Bank under the Credit Agreement to the extent shown on Schedule I
hereto. The Transferor Bank hereby irrevocably sells, assigns and transfers to
each Purchasing Bank, without recourse, representation or warranty, and each
Purchasing Bank hereby irrevocably purchases, takes and assumes from the
Transferor Bank, such Purchasing Bank's Purchased Pro Rata Share of the
Commitment of the Transferor Bank and the presently outstanding Loans and other
amounts owing to the Transferor Bank under the Credit Agreement as shown on
Schedule I, together with all the corresponding rights and obligations of the
Transferor Bank in, to and under all instruments and documents pertaining
thereto.

(c) The Transferor Bank has made arrangements with each Purchasing Bank with
respect to the portion, if any, to be paid by the Transferor Bank to such
Purchasing Bank of fees heretofore received by the Transferor Bank pursuant to
the Credit Agreement.

(d) Each Purchasing Bank or the Transferor Bank (as they have mutually agreed)
has paid to the Agent a non-refundable fee of $3,000 (per Purchasing Bank) to
cover administrative and other expenses, as provided in Section 10.01(e) of the
Credit Agreement.

(e) From and after the date hereof, principal, interest, fees, commissions and
other amounts that would otherwise be payable to or for the account of the
Transferor Bank pursuant to or in respect of the Credit Agreement transferred to
each Purchasing Bank hereunder shall, instead, be payable to or for the account
of the Transferor Bank and each of the Purchasing Banks, as the case may be, in
accordance with their respective interests as reflected in this Transfer
Supplement, whether such amounts have accrued prior to the date hereof or accrue
subsequent to the date hereof.

(f) Concurrently with the execution and delivery hereof, the Company, the
Transferor Bank and each Purchasing Bank shall make appropriate arrangements so
that replacement Notes, if requested, are issued to the Transferor Bank, and new
Notes or replacement Notes, if requested, are issued to each Purchasing Bank, in
each case in principal amounts reflecting, in accordance with the Credit
Agreement, outstanding Loans owing to them in which they participate and, as
appropriate, their Commitment (as adjusted pursuant to this Transfer Supplement)
as shown in Schedule I.

(g) Concurrently with the execution and delivery hereof, the Agent will, at the
expense of the Transferor Bank, provide to each Purchasing Bank (if it is not
already a Bank party to the Credit Agreement) conformed copies of all documents
delivered to the Agent on the Effective Date in satisfaction of the conditions
precedent set forth in the Credit Agreement.

(h) Each of the parties to this Transfer Supplement agrees that at any time and
form time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Transfer Supplement.

(i) Schedule I hereto sets forth the revised Commitment, amount of outstanding
Loans and the Pro Rata Shares of the Transferor Bank and each Purchasing Bank as
well as administrative information with respect to each Purchasing Bank.

(j) THIS TRANSFER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Transfer Supplement to
be executed by their respective duly authorized officers as of the date first
set forth above.

 

> [NAME OF BANK], as Transferor Bank

By:

   

Name:

   

Title:

 

[NAME OF PURCHASING BANK],
as Purchasing Bank

By:

   

Name:

   

Title:

 

MORGAN GUARANTY TRUST
COMPANY OF NEW YORK,
as Administrative Agent

By:

   

Name:

   

Title:

 

[Agreed to as of this __
day of ______, 20__

> Company Name

By:

   

Name:

   

Title:]

 

SCHEDULE I

to

Transfer Supplement dated as of ______, 20__

[Transferor Bank]

Amount of Commitment, Outstanding Loans and Pro Rata share:

Prior to giving effect to transfer:

                                        Amount of
Commitment                                           $

> > > > Amount of Outstanding Syndicated
> > > >     
> > > > Loans                                                                 $
> > > > 
> > > > Amount of Outstanding Competitive
> > > >     Bid Loans                                                        
> > > >   $

                                       Pro Rata
Share                                                                            
 %

 After giving effect to transfer:

                                        Amount of
Commitment                                         $

> > > > Amount of Outstanding Syndicated
> > > >     Loans                                                               
> > > > $
> > > > 
> > > > Amount of Outstanding Competitive
> > > >    Bid Loans                                                           $

                                        Pro Rata
Share                                                                         
  %

[Purchasing Bank]

Offices:

                                       Domestic Lending
Office                                                 Notices

> > > > Address:
> > > > 
> > > > Attn:
> > > > 
> > > > Telephone:
> > > > 
> > > > Telecopy:

                                     Eurocurrency Lending
Office                                          Notices     

> > > > Address:
> > > > 
> > > > Attn:
> > > > 
> > > > Telephone:
> > > > 
> > > > Telecopy:

Commitment, Loans Transferred and Pro Rata Share:

> > > > Amount of Commitment                                              $
> > > > 
> > > > Amount of Outstanding Loans                                     $
> > > > 
> > > > Purchased Pro Rata
> > > > Share                                                               %

     Exhibit G to
     Credit Agreement

LOAN ASSUMPTION AGREEMENT

Reference is hereby made to the 364-Day Credit Agreement dated as of April 1,
2002 (such Agreement as amended to the date hereof and as it may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof being the "Credit Agreement") among Textron
Inc., the Banks listed therein, JPMorgan Chase Bank, as Administrative Agent and
Bank of America, N.A., Citibank, N.A., Deutsche Bank AG New York Branch and UBS
Warburg LLC, as Co-Syndication Agents. The undersigned desires to become a
Borrower (as defined in the Credit Agreement) under the Credit Agreement. In
consideration of the covenants and mutual promises contained therein, the
undersigned acknowledges the terms of the Credit Agreement and agrees to assume
the Credit Agreement as a Subsidiary Borrower as if it were originally a
signatory thereto and to be bound thereby and under any Loans (as defined in the
Credit Agreement) incurred by it as if it were an original Borrower thereunder.

 

> [Insert Name of Subsidiary]

By:

   

Date:

 

Notice Address:
[Insert Name of Subsidiary]
Textron Inc.
40 Westminster0. Street
Providence, RI 02903
Attention: Treasurer

 

with a copy to:
Textron Inc.
40 Westminster Street
Providence, RI 02903
Attention: General Counsel

The undersigned hereby acknowledges the foregoing and further acknowledges that
the guarantee set forth in Article 9 of the Credit Agreement is not affected by
the addition of the above signed Subsidiary as a Borrower under the Credit
Agreement.

 

> TEXTRON INC.

By:

   

Date:

Exhibit H to
     Credit Agreement

EXTENSION AGREEMENT

JPMorgan Chase Bank, as Administrative Agent
    under the Credit Agreement referred to below
270 Park Avenue
New York, New York 10017


Ladies and Gentlemen:

Effective as of [date], the undersigned hereby agrees to extend its Commitment
and the Termination Date under the 364-Day Credit Agreement dated as of April 1,
2002 (the "Credit Agreement") among Textron Inc., the banks listed therein,
JPMorgan Chase Bank, as Administrative Agent, and Bank of America, N.A.,
Citibank, N.A., Deutsche Bank AG New York Branch and UBS Warburg LLC as
Co-Syndication Agents, for 364 days to [date to which the Termination Date is to
be extended] pursuant to Section 2.01(d) of the Credit Agreement. Terms defined
in the Credit Agreement are used herein as therein defined.

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York. This Extension Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

> [NAME OF BANK]

By:

   

Title:

 

Agreed and Accepted:

[NAME OF BORROWER]
as Borrower

By:

   

Title:

 

TEXTRON INC.
as Guarantor

By:

   

Title:

 

JPMORGAN CHASE BANK
as Administrative Agent

By:

   

Title:

 